 Case 17-30601     Doc 360   Filed 03/06/20 Entered 03/06/20 11:30:27   Desc Main
                             Document      Page 1 of 53


                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF MINNESOTA


In re:
                                                 Case No.: 17-30601
The Diocese of New Ulm,
                                                 Chapter 11 Case
              Debtor.


         SECOND AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION
 Case 17-30601               Doc 360           Filed 03/06/20 Entered 03/06/20 11:30:27                                     Desc Main
                                               Document      Page 2 of 53



                                                  TABLE OF CONTENTS

ARTICLE I              DEFINITIONS ....................................................................................................2
     1.1            Defined Terms ........................................................................................................ 2
     1.2            Interpretation ......................................................................................................... 12
     1.3            Time Periods ......................................................................................................... 13
     1.4            Exhibits ................................................................................................................. 13

ARTICLE II               CLASSIFICATION OF CLAIMS AND INTERESTS ....................................13

ARTICLE III    TREATMENT OF CERTAIN UNCLASSIFIED PRIORITY CLAIMS .........14
     3.1    Allowed Administrative Expense Claims ............................................................. 14
     3.2    Statutory Fees and Court Costs ............................................................................. 14
     3.3    Unsecured Priority Claims .................................................................................... 15

ARTICLE IV             TREATMENT OF CLASSIFIED CLAIMS AND INTERESTS .....................16
     4.1            Class 1 – Known Survivor Claims ........................................................................ 16
     4.2            Class 2 – Unknown Survivor Claims and Late-Filed Survivor Claims ................ 17
     4.3            Class 3 – General Unsecured Claims .................................................................... 18
     4.4            Class 4 – Parish Claims......................................................................................... 19
     4.5            Special Provisions Relating to Creditors’ Rights of Setoff .................................. 19

ARTICLE V              MEANS OF EXECUTION OF THE PLAN ....................................................19
     5.1            Trust Funding ........................................................................................................ 19
     5.2            Post-Effective Date Unknown Claim Reserve ...................................................... 20
     5.3            Pre-Effective Date Unknown Claim Reserve ....................................................... 20
     5.4            Late-Filed Claim Reserve ..................................................................................... 20
     5.5            Vesting .................................................................................................................. 21

ARTICLE VI             TRUST ..............................................................................................................21
     6.1            Establishment of Trust .......................................................................................... 21
     6.2            Tax Matters ........................................................................................................... 21
     6.3            Appointment of the Trustee .................................................................................. 22
     6.4            Rights and Responsibilities of Trustee ................................................................. 22
     6.5            Investment Powers; Permitted Cash Expenditures ............................................... 22
     6.6            Registry of Beneficial Interests ............................................................................. 22
     6.7            Non-Transferability of Interests ............................................................................ 22
     6.8            Termination ........................................................................................................... 23
     6.9            Immunity; Liability; Indemnification ................................................................... 23

ARTICLE VII SURVIVOR CLAIMS ......................................................................................24
     7.1   Assessment ............................................................................................................ 24
     7.2   Dismissal of Pending Litigation............................................................................ 25
     7.3   Release .................................................................................................................. 25
     7.4   Objections Deemed Withdrawn ............................................................................ 25
     7.5   Objections and Litigation after the Effective Date ............................................... 25
     7.6   Claim Withdrawal ................................................................................................. 25
     7.7   Distributions to Survivor Claimants ..................................................................... 25

                                                                     -i-
 Case 17-30601               Doc 360          Filed 03/06/20 Entered 03/06/20 11:30:27                                Desc Main
                                              Document      Page 3 of 53



          7.8       Survivor Claims Reviewer .................................................................................... 26
          7.9       Medicare Procedures ............................................................................................. 26
          7.10      Medicare Claims Indemnity .................................................................................. 26

ARTICLE VIII SETTLING INSURERS ...................................................................................27
     8.1   Insurance Settlement Agreements......................................................................... 27
     8.2   Sale Free and Clear of Interests of Settling Insurer Policies ................................ 27
     8.3   Resolution of Claims Involving Settling Insurers................................................. 27
     8.4   The Settling Insurers’ Payments ........................................................................... 28
     8.5   Judgment Reduction.............................................................................................. 28
     8.6   Further Assurances; Non-Material Modifications ................................................ 28
     8.7   Indemnification Obligations ................................................................................. 29
     8.8   Timing ................................................................................................................... 30

ARTICLE IX    ESTIMATIONS/ASSESSMENTS ...................................................................30
     9.1   Estimations/Assessments are Not Binding ........................................................... 30

ARTICLE X         DISTRIBUTIONS AND CLAIMS ADMINISTRATION FOR CLAIMS
                  OTHER THAN SURVIVOR CLAIMS ............................................................30
          10.1 Distributions.......................................................................................................... 30
          10.2 Method of Payment ............................................................................................... 30
          10.3 Reservation of Rights to Object to Claims ........................................................... 31
          10.4 Filing of Objections .............................................................................................. 31
          10.5 Procedures for Treating and Resolving Disputed Claims ..................................... 31
          10.6 Record Date .......................................................................................................... 32
          10.7 De Minimis Distributions ..................................................................................... 32
          10.8 Unclaimed Payments ............................................................................................ 32
          10.9 Time Bar to Check Payments ............................................................................... 32
          10.10 Setoffs ........... ……………………………………………………………………33

ARTICLE XI  EXECUTORY CONTRACTS AND UNEXPIRED LEASES .........................33
     11.1 Assumption or Rejection of Executory Contracts and Unexpired Leases ............ 33
     11.2 Cure of Defaults .................................................................................................... 33
     11.3 Bar Dates for Rejection Damage Claims .............................................................. 33

ARTICLE XII EFFECTIVENESS OF THE PLAN .................................................................33
     12.1 Conditions Precedent to the Effective Date .......................................................... 33
     12.2 Notice of Effective Date ....................................................................................... 34
     12.3 Effect of Non-Occurrence of Conditions .............................................................. 34

ARTICLE XIII EFFECTS OF CONFIRMATION ....................................................................34
     13.1 Discharge .............................................................................................................. 34
     13.2 Title to and Vesting of Assets ............................................................................... 35
     13.3 Corporate Action ................................................................................................... 35
     13.4 Identity of Officers of Reorganized Debtor .......................................................... 35
     13.5 Exculpation and Limitation of Liability ............................................................... 35
     13.6 Limitation of Liability........................................................................................... 36


                                                                  -ii-
 Case 17-30601               Doc 360          Filed 03/06/20 Entered 03/06/20 11:30:27                                  Desc Main
                                              Document      Page 4 of 53



          13.7      Channeling Injunction Preventing Prosecution of Channeled Claims
                    Against Protected Parties and Settling Insurers .................................................... 36
          13.8      Supplemental Settling Insurer Injunction ............................................................. 37
          13.9      Protected Parties’ Waiver and Consent................................................................. 38
          13.10     Debtor Waiver and Release of Claims .................................................................. 38
          13.11     Injunctions in Full Force and Effect ..................................................................... 39
          13.12     Injunctions Integral ............................................................................................... 39
          13.13     No Bar on Certain Claims ..................................................................................... 39
          13.14     Defense and Indemnity for Covered Non-Survivor Claims ................................. 39
          13.15     Effectuating Documents; Further Transactions; Exemption from Certain
                    Transfer Taxes ...................................................................................................... 40
          13.16     Cancellation of Instruments .................................................................................. 40
          13.17     Dissolution of the Committee ............................................................................... 40

ARTICLE XIV RETENTION OF JURISDICTION ..................................................................40
     14.1 By the Bankruptcy Court ...................................................................................... 40
     14.2 By the District Court ............................................................................................. 42
     14.3 Actions to Collect Amounts Owed Pursuant to the Plan ...................................... 42
     14.4 Case Closure ......................................................................................................... 42

ARTICLE XV INCORPORATION OF CHILD PROTECTION PROTOCOLS ....................42
     15.1 Child Protection Protocols .................................................................................... 42

ARTICLE XVI MISCELLANEOUS PROVISIONS .................................................................43
     16.1 Modification of the Plan ....................................................................................... 43
     16.2 U.S. Trustee Reports ............................................................................................. 43
     16.3 Severability of Plan Provisions ............................................................................. 43
     16.4 Regulated Rates .................................................................................................... 43
     16.5 Successors and Assigns......................................................................................... 43
     16.6 Governing Law ..................................................................................................... 43
     16.7 Construction .......................................................................................................... 44
     16.8 Revocation ............................................................................................................ 44
     16.9 Controlling Documents ......................................................................................... 44
     16.10 Notices .................................................................................................................. 44
     16.11 Filing of Additional Documents ........................................................................... 45
     16.12 Direction to a Party ............................................................................................... 45
     16.13 Certain Actions ..................................................................................................... 45
     16.14 Plan as Settlement Communication ...................................................................... 45
     16.15 Other Rights .......................................................................................................... 46

ARTICLE XVII BANKRUPTCY RULE 9019 REQUEST ........................................................46

ARTICLE XVIII CONFIRMATION REQUEST .........................................................................46




                                                                   -iii-
 Case 17-30601      Doc 360     Filed 03/06/20 Entered 03/06/20 11:30:27         Desc Main
                                Document      Page 5 of 53


                                     INTRODUCTION

       The Official Committee of Unsecured Creditors and the Diocese of New Ulm, the debtor
and debtor in possession in the above-captioned Chapter 11 case, propose this Second Amended
Joint Chapter 11 Plan of Reorganization (the “Plan”) pursuant to the provisions of the
Bankruptcy Code.

       All creditors are encouraged to consult the Disclosure Statement, as defined below,
before voting to accept or reject this Plan. Among other information, the Disclosure Statement
contains discussions of the Diocese of New Ulm, events prior to and during this Chapter 11
Case, and a summary and analysis of the Plan. No solicitation materials, other than the
Disclosure Statement, have been authorized by the Bankruptcy Court for use in soliciting
acceptances or rejections of the Plan.
 Case 17-30601       Doc 360     Filed 03/06/20 Entered 03/06/20 11:30:27            Desc Main
                                 Document      Page 6 of 53



                                         ARTICLE I
                                         DEFINITIONS

       1.1     Defined Terms

       For the purposes of the Plan, except as expressly provided, all capitalized terms not
otherwise defined herein have the meanings ascribed to them below:

        (1)     “Abuse” means any (i) actual or alleged act of sexual conduct, misconduct, abuse,
or molestation; including any actual or alleged “Sexual Abuse” as that phrase is defined in the
Minnesota Statutes Section 541.071(1) or any other sexually related act, contact, or interaction;
indecent assault and/or battery; rape; lascivious behavior; undue familiarity; pedophilia; or
ephebophilia; (ii) act that causes or allegedly causes sexually-related physical, psychological, or
emotional harm, or any other contacts or interactions of a sexual nature, including any such
contacts or interactions between a child and an adult, or a non-consenting adult and another
adult; (iii) assault; battery; corporal punishment; or any other act of physical, psychological,
mental, or emotional abuse, humiliation, or intimidation. Abuse may occur whether or not this
activity involves explicit force, whether or not it involves genital or other physical contact, and
whether or not there is physical, psychological, or emotional harm to the person.

       (2)     “Administrative Expense” means an unpaid administrative expense of the kind
described in Bankruptcy Code Sections 503(b) and 507(a)(2) against the Diocese, including,
without limitation, (i) the actual, necessary costs and expenses of preserving the estate of the
Diocese, including wages, salaries, or commissions for services rendered after the
commencement of the Chapter 11 Case, (ii) compensation and reimbursement of expenses of
professionals to the extent allowable under Bankruptcy Code Sections 327, 328, 330(a), 331,
503(b), and/or 1103 and actually Allowed pursuant to a Non-Appealable Order of the
Bankruptcy Court, and (iii) all fees and charges assessed against the estate under 28 U.S.C.
§§ 1911–1930, including the fees, if any, due to the U.S. Trustee.

        (3)     “Allowed” means with respect to any Claim: (i) a Claim that has been scheduled
by the Diocese in its Schedules as other than disputed, contingent, or unliquidated and as to
which the Diocese or any other party-in-interest have not filed an objection; (ii) a Claim that
either is not a Disputed Claim or has been allowed by a Non-Appealable Order; (iii) a Claim that
is determined by the Diocese to be allowed; (iv) a Claim that is allowed in a stipulation or
settlement executed prior to or after the Effective Date; (v) a Claim relating to a rejected
executory contract or unexpired lease that is not a Disputed Claim or has been allowed by a Non-
Appealable Order, only if a Proof of Claim has been timely filed; or (vi) a Claim as to which a
Proof of Claim has been timely filed and as to which the Diocese or any party-in-interest has not
filed an objection; and with respect to all Claims, only after reduction for applicable setoff and
similar rights of the Diocese.

        (4)    “Approval Order” means an order of the Bankruptcy Court approving one or more
Insurance Settlement Agreements, including the Confirmation Order, if no other Approval Order
is entered with respect to an Insurance Settlement Agreement.

       (5)     “Archdiocese” means the Archdiocese of Saint Paul and Minneapolis.


                                                -2-
 Case 17-30601       Doc 360      Filed 03/06/20 Entered 03/06/20 11:30:27            Desc Main
                                  Document      Page 7 of 53


       (6)     “Assumed Agreement” means a contract, lease, or other agreement listed on
Exhibit G.

        (7)    “Avoidance Action” means any claim, cause of action, or rights to property of the
Diocese or the bankruptcy estate under Bankruptcy Code Sections 544, 545, 547, 548, 549, 550,
or 551.

       (8)     “Ballot” means the form of ballot to be used to vote on this Plan.

       (9)     “Bankruptcy Code” or “Code” means Title 11 of the United States Code.

       (10) “Bankruptcy Court” means the United States Bankruptcy Court for the District of
Minnesota, or such other court of competent jurisdiction which properly exercises jurisdiction
over part or all of the Chapter 11 Case, to the extent that the reference of part or all of the
Chapter 11 Case is withdrawn.

       (11)    “Bankruptcy Rule” or “Rule” means a Federal Rule of Bankruptcy Procedure.

       (12)    “Catholic Mutual” means Catholic Mutual Relief Society of America.

        (13) “Causes of Action” means, except as provided otherwise in the Plan, the
Confirmation Order, or any document, instrument, release, or other agreement entered into in
connection with the Plan, all Claims, actions, causes of action, suits, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, controversies, variances, trespasses, damages,
judgments, third-party Claims, counterclaims, and cross claims of the Diocese or its Estate, the
UCC, or the Trust (as successor to the Diocese or its Estate), including an action that is or may
be pending on the Effective Date or instituted by the Reorganized Debtor after the Effective Date
against any Person based on law or equity, including under the Bankruptcy Code, whether direct,
indirect, derivative, or otherwise and whether asserted or unasserted, known or unknown, any
action brought pursuant to Bankruptcy Code Sections 522, 541–45, 547–51, and 553; provided,
however, that any affirmative defense or cross-claim asserted with respect to a Claim shall not be
deemed a Cause of Action to the extent that it seeks to disallow or reduce, or is offset against,
such Claim.

        (14) “Channeled Claim” means any Survivor Claim, Related Insurance Claim,
Medicare Claim, Extra-Contractual Claim, or other Claim against any of the Protected Parties or
the Settling Insurers to the extent such Claim arises from the same injury or damages asserted as
a Survivor Claim against the Protected Parties or the Settling Insurers, that directly or indirectly
arises out of, relates to, or is in connection with such Survivor Claim or other Claim covered by
the Channeling Injunction or Supplemental Insurer Injunction; provided, however, that
“Channeled Claims” shall not include any Claim against (i) an individual who perpetrated an act
of Abuse that forms the basis of a Survivor Claim with respect to that Survivor Claim; or (ii) any
religious order, diocese (other than the Diocese itself), or archdiocese (including the
Archdiocese).

       (15)    “Channeling Injunction” is the injunction contained in Plan Section 13.7.

      (16) “Chapter 11 Case” means the Diocese’s pending case under the Bankruptcy Code,
enumerated in the caption at the top of this Plan.

                                                -3-
 Case 17-30601       Doc 360     Filed 03/06/20 Entered 03/06/20 11:30:27            Desc Main
                                 Document      Page 8 of 53


       (17) “Child Protection Protocols” means the document entitled “Child Protection
Protocols” and the related “Appendix A” included as Exhibits J and J(1).

       (18)    “Claim” has the meaning ascribed in 11 U.S.C. § 101(5).

       (19)    “Claim Filing Deadline” means July 10, 2017.

       (20)    “Class 1 Claim” means a Known Survivor Claim.

       (21)    “Class 1 Claimant” means a holder of a Class 1 Claim.

       (22)    “Class 2 Claim” means an Unknown or Late-Filed Survivor Claim.

       (23)    “Class 2 Claimant” means a holder of a Class 2 Claim.

       (24) “Class 2 Reserves” means, collectively, the Pre-Effective Date Unknown Claim
Reserve, the Post-Effective Date Unknown Claim Reserve, and the Late-Filed Claim Reserve.

      (25) “Conditional Payment” means any payment made to a Survivor Claimant under
the MMSEA, including any payment by an MAO under the MSPA.

      (26) “Confirmation Date” means the date on which the Bankruptcy Court enters the
Confirmation Order.

       (27) “Confirmation Order” means the order entered by the Bankruptcy Court
confirming the Plan pursuant to Bankruptcy Code Section 1129 which becomes a Non-
Appealable Order.

        (28) “Covered Non-Survivor Claim” means any Claim, other than Survivor Claims,
Related Insurance Claims, or Medicare Claims, for which the Diocese, a Parish, or an Other
Insured Entity would otherwise have coverage under a Settling Insurer Policy but for the sale,
transfer, or release by the Diocese, Parish or Other Insured Entity of such Settling Insurer Policy
in connection with an Insurance Settlement Agreement.

       (29)    “Creditor” means a holder of a Claim entitled to distributions under the Plan.

        (30) “Cure Amount Claim” means a Claim based upon the Diocese’s monetary
defaults under an executory contract or unexpired lease that is to be paid in connection with the
assumption of such contract or lease under Bankruptcy Code Section 365 in the amount set forth
on Exhibit G.

       (31)    “Diocese” means the Diocese of New Ulm, the Debtor in the Chapter 11 Case.

        (32) “Disallowed Claim” means (i) a Claim, or any portion thereof, that has been
disallowed by a Non-Appealable Order; (ii) a Claim that has been listed in the Schedules at zero
or as contingent, disputed, or unliquidated and as to which no Proof of Claim has been timely
filed or deemed timely filed with the Bankruptcy Court pursuant to the Bankruptcy Code, Non-
Appealable Order, or other applicable law; or (iii) a Claim that has not been listed in the
Schedules and as to which no Proof of Claim has been timely filed or deemed timely filed with


                                                -4-
 Case 17-30601        Doc 360     Filed 03/06/20 Entered 03/06/20 11:30:27             Desc Main
                                  Document      Page 9 of 53


the Bankruptcy Court pursuant to the Bankruptcy Code, Non-Appealable Order, or other
applicable law.

        (33) “Discharge” shall mean the complete extinguishment of the Diocese’s liability in
respect to any Claim or debt as further described in Section 13.1.

       (34) “Disclosure Statement” means the Amended Disclosure Statement for this Plan,
as may be further revised, modified, or amended.

        (35) “Disputed Claim” means: (i) a Claim that was scheduled by the Diocese in its
Schedules as a disputed, contingent, or unliquidated claim and that has not been otherwise
Allowed; (ii) a Claim that is not an Allowed Claim because the Diocese or other party in interest
has objected to allowance of the claim under Bankruptcy Code Sections 502(b) or 503 and
Bankruptcy Rule 3007; (iii) any secured or unsecured portions of a secured Claim that is the
subject of a motion for determination of the value of security under Bankruptcy Code Section
506(a) and Bankruptcy Rule 3012; (iv) any Claim held by a Creditor against which the Diocese
has demanded the recovery of property pursuant to Bankruptcy Code Section 502(d), without
regard to whether such Claim was previously an Allowed Claim; (v) a Claim that is subject to
final adjudication in a proceeding outside the Bankruptcy Court against one or more of the
Diocese’s insurers; or (vi) a Claim whose validity or amount is subject to determination in an
adversary proceeding that has not been resolved by a Non-Appealable Order.

      (36)     “District Court” means the United States District Court for the District of
Minnesota.

       (37) “Effective Date” means the day on which the conditions of Plan Section 12.1 have
been satisfied.

        (38) “Employee Priority Claim” means a claim held by an employee that is entitled to
priority under Bankruptcy Code Section 507(a)(4) or (5).

        (39) “Exculpated Parties” means collectively, (i) the Diocese, the Estate, and the UCC;
(ii) the respective officers, directors, employees, members, attorneys, financial advisors,
members of subcommittees of the board of directors, volunteers, and members of consultative
bodies and councils including with respect to their service or participation in an outside board on
which they serve at the request of the Diocese or the Bishop, in their capacity as such; (iii) the
Settling Insurers with respect to their Settling Insurer Policies; and (iv) professionals of a Person
identified in the preceding clause (i) through (iii).

        (40) “Extra-Contractual Claim” means any Claim against any of the Settling Insurers
based, in whole or in part, on allegations that any of the Settling Insurers acted in bad faith or in
breach of any express or implied duty, obligation, or covenant, contractual, statutory or
otherwise before the Effective Date, including any Claim on account of alleged bad faith; failure
to act in good faith; violation of any express or implied duty of good faith and fair dealing;
violation of any unfair Claims practices act or similar statute, regulation, or code; any type of
alleged misconduct; or any other alleged act or omission of any of the Settling Insurers of any
type for which the claimant seeks relief other than coverage or benefits under a Settling Insurer
Policy. Extra-Contractual Claims include: (i) any Claim that, directly or indirectly, arises out of,
relates to, or is in connection with any of the Settling Insurers’ handling of any Claim or any

                                                -5-
 Case 17-30601        Doc 360     Filed 03/06/20 Entered 03/06/20 11:30:27              Desc Main
                                  Document      Page 10 of 53


request for coverage; (ii) any Claim that, directly or indirectly, arises out of, relates to, or is in
connection with any of the Settling Insurer Policies, or any contractual duties arising therefrom,
including any contractual duty to defend any of the Protected Parties against any Claim, and (iii)
any Claim that directly or indirectly, arises out of, relates to, or is in connection with the conduct
of the Settling Insurers with respect to the negotiation of Insurance Settlement Agreements and
the Plan.

       (41)    “Filing Date” means March 3, 2017.

       (42)    “Final Decree” means the decree contemplated under Bankruptcy Rule 3022.

       (43) “General Unsecured Claim” means an unsecured Claim against the Diocese, but
which is not an Administrative Expense, a Priority Tax Claim, an Employee Priority Claim, a
Claim entitled to priority under Bankruptcy Coe Section 507(a), a Survivor Claim, or a
Contingent Claim. A Claim related to bodily injuries or personal injuries that is not a Survivor
Claim is a General Unsecured Claim.

       (44)  “Insurance Coverage Adversary Proceeding” means the adversary proceeding
commenced by the Diocese before the Bankruptcy Court on March 6, 2017, captioned as The
Diocese of New Ulm v. Continental Casualty Company, American Casualty Company of
Reading, Pennsylvania, Lamorak Insurance Company, Catholic Mutual Relief Society of
America, Maryland Casualty Company, and Fireman’s Fund Insurance Company, case no. 17-
03028.

       (45) “Insurance Settlement Agreement” means a settlement agreement among the
Diocese, the Parishes, and a Settling Insurer, which is listed on Exhibit I.

       (46) “Insurance Settlement Amount” means the funds payable by a Settling Insurer
pursuant to an Insurance Settlement Agreement.

       (47) “Interest” means all liens, Claims, encumbrances, interests, and other rights of
any nature, whether at law or in equity, including any rights of contribution, indemnity, defense,
subrogation, or similar relief.

        (48) “Known Survivor Claim” means a Survivor Claim for which a Proof of Claim
was filed on or before the Claim Filing Deadline.

       (49)    “Known Survivor Claimant” means the holder of a Known Survivor Claim.

       (50) “Late-Filed Survivor Claim” means a Survivor Claim that is neither a Known
Survivor Claim nor an Unknown Survivor Claim.

       (51)    “Late-Filed Survivor Claimant” means the holder of a Late-Filed Survivor Claim.

       (52) “Late-Filed Claim Reserve” means the reserve established by the Trust and jointly
funded by the Trust and the Diocese pursuant to Section 5.4 of the Plan.

    (53)       “MAO” means Medicare Advantage Organizations under parts C & D of the
MMSEA.


                                                 -6-
 Case 17-30601        Doc 360     Filed 03/06/20 Entered 03/06/20 11:30:27             Desc Main
                                  Document      Page 11 of 53


       (54) “Medicare Claims” means any and all Claims relating to Survivor Claims by the
Centers for Medicare & Medicaid Services of the United States Department of Health and
Human Services and/or any other agent or successor Person charged with responsibility for
monitoring, assessing, or receiving reports made under MMSEA and pursuing Claims under
MSPA, including Claims for reimbursement of payments made to Survivor Claimants who
recover or receive any distribution from the Trust and Claims relating to reporting obligations.

        (55) “Medicare Eligible” means a Survivor Claimant who is eligible to receive, is
receiving, or has received Medicare benefits.

       (56) “Medicare Trust Fund” means a U.S. Treasury-held trust fund account from
which Medicare is funded or from which Medicare disbursements are paid, including the
Hospital Insurance Trust Fund and the Supplementary Medical Insurance (SMI) Trust Fund.

        (57) “MMSEA” means § 111 of the “Medicare, Medicaid, and SCHIP Extension Act
of 2007 (P.L.110-173)”, which imposes reporting obligations on those Persons with payment
obligations under the MSPA.

        (58) “MSPA” means 42 U.S.C. § 1395y et seq., or any other similar statute or
regulation, and any related rules, regulations, or guidance issued in connection therewith or
amendments thereto.

        (59) “Non-Appealable Order” means an order, judgment, or other decree (including
any modification or amendment thereof) that remains in effect and is final and has not been
reversed, withdrawn, vacated, or stayed, and as to which the time to appeal or seek review,
rehearing, or writ of certiorari has expired and as to which no appeal, petition for certiorari, or
other proceedings for reargument or rehearing shall then be pending or as to which, if such an
appeal, writ of certiorari, review, reargument, or rehearing has been sought, (i) appeal, certiorari,
review, reargument, or rehearing has been denied or dismissed and the time to take any further
appeal or petition for certiorari, review, reargument, or rehearing has expired; or (ii) such order
has been affirmed by the highest court to or in which such order was appealed, reviewed,
reargued, or reheard, or that granted certiorari, and the time to take any further appeal or petition
for certiorari, review, reargument, or rehearing has expired; provided, however, that the
possibility that a motion under Rule 59 or Rule 60 of the Federal Rules of Civil Procedure or any
analogous rule under the Bankruptcy Rules may be filed with respect to such order shall not
cause such order not to be a “Non-Appealable Order.”

        (60) “Other Insured Entities” means those Persons listed on Exhibit L that are insured
or covered or allegedly insured or covered under a Settling Insurer Policy that was issued or
allegedly issued to the Diocese, but only with respect to Survivor Claims based on alleged Abuse
that occurred during the effective periods of that Settling Insurer Policy and that would be
covered or alleged to be covered under that Settling Insurer Policy but for an Insurance
Settlement Agreement. Notwithstanding the foregoing, “Other Insured Entities” does not include
the Diocese or the Parishes. An individual who perpetrated an act of Abuse that forms the basis
of a Survivor Claim is not an Other Insured Entity. No religious order, archdiocese, or diocese,
other than the Diocese itself, is an Other Insured Entity.




                                                -7-
 Case 17-30601        Doc 360     Filed 03/06/20 Entered 03/06/20 11:30:27             Desc Main
                                  Document      Page 12 of 53


       (61) “Other Insurer” means any insurer that is not a Settling Insurer but is a party to
the Insurance Coverage Adversary Proceeding or has, or is alleged to have, extended insurance
coverage for Survivor Claims.

      (62) “Parish” means all past and present parishes or Catholic schools within the
Diocese, including but not limited to those identified on Exhibit A.

         (63) “Person” means any individual or entity, including any corporation, limited
liability company, partnership, general partnership, limited partnership, limited liability
partnership, limited liability limited partnership, proprietorship, association, joint stock company,
joint venture, estate, trust, trustee, personal executor or personal representative, unincorporated
association, or other entity, including any federal, international, foreign, state, or local
governmental or quasi-governmental entity, body, or political subdivision or any agency or
instrumentality thereof and any other individual or entity within the definition of (i) “person” in
Section 101(41) of the Bankruptcy Code; or (ii) “entity” in Section 101(15) of the Bankruptcy
Code.

       (64) “Plan” means this Second Amended Joint Chapter 11 Plan of Reorganization as
revised or modified or amended.

       (65)    “Plan Proponents” means the Diocese and the UCC.

       (66) “Post-Effective Date Unknown Claim Reserve” means the reserve established by
the Trust and funded by the Trust and the Diocese pursuant to Section 5.2 of the Plan.

        (67)    “Post-Effective Date Unknown Survivor Claim” means any Survivor Claim that
was neither filed, nor deemed filed by the Effective Date, and is held by (i) an individual who
was at the time of the Filing Date under a disability recognized by Minn. Stat. § 541.15, subd. 1,
2 and 3 (or other applicable law suspending the running of the limitation period, if any, other
than Minn. Stat. § 541.15, subd. 4); (ii) an individual who experienced Abuse prior to and
including the Effective Date and whose Claim is timely under Minn. Stat. § 541.073, subd. 2 as
amended in 2013; or (iii) an individual who has a Survivor Claim that was barred by the statute
of limitations as of the Effective Date but is no longer barred by the applicable statute of
limitations for any reason as of the Effective Date, including the enactment of legislation that
revises previously time-barred Survivor Claims.

       (68) “Pre-Effective Date Unknown Claim Reserve” means the reserve established by
the Trust and funded by the Trust and the Diocese pursuant to Section 5.3 of the Plan.

        (69) “Pre-Effective Date Unknown Survivor Claim” means any Survivor Claim for
which a Proof of Claim was filed prior to the Effective Date, but such Proof of Claim was neither
filed nor deemed filed by the Claim Filing Deadline, and is held by (i) an individual who was at
the time of the Filing Date under a disability recognized by Minn. Stat. § 541.15, subd. 1, 2 and 3
(or other applicable law suspending the running of the limitation period, if any, other than Minn.
Stat. § 541.15, subd. 4); (ii) an individual who experienced Abuse prior to and including the
Effective Date and whose Claim is timely under Minn. Stat. § 541.073, subd. 2 as amended in
2013; or (iii) an individual who has a Survivor Claim that was barred by the statute of limitations
as of the Effective Date but is no longer barred by the applicable statute of limitations for any


                                                -8-
 Case 17-30601        Doc 360     Filed 03/06/20 Entered 03/06/20 11:30:27             Desc Main
                                  Document      Page 13 of 53


reason as of the Effective Date, including the enactment of legislation that revises previously
time-barred Survivor Claims.

       (70) “Priority Tax Claim” means a Claim that is entitled to priority in payment
pursuant to Bankruptcy Code Section 507(a)(8).

       (71) “Pro Rata” means, with respect to any distribution on account of any allowed
Claim in any class, the ratio of the amount of such allowed Claim to the sum of (i) all allowed
Claims in such class and (ii) the aggregate maximum of all allowed Claims in such class.

       (72)    “Proof of Claim” means a proof of Claim filed in the Chapter 11 Case pursuant to
Bankruptcy Code Section 501 and/or pursuant to any order of the Bankruptcy Court, together
with supporting documents.

         (73) “Protected Parties” means any of (i) the Diocese; (ii) the Parishes; (iii) Other
Insured Entities (as set forth in the definition of “Other Insured Entities,” “Other Insured
Entities” are Protected Parties only as to certain Claims, including only certain Survivor Claims);
(iv) each of the foregoing Persons’ respective past, present, and future parents, subsidiaries,
affiliates, holding companies, merged companies, related companies, divisions, and acquired
companies; (v) each of the foregoing Persons’ respective predecessors, successors and assigns;
and (vi) solely to the extent of and in their capacity as such, any and all the foregoing Persons’
respective past and present employees, officers, directors, shareholders, principals, teachers,
staff, members, boards, administrators, priests, deacons, brothers, sisters, nuns, other clergy or
Persons bound by monastic vows, volunteers, agents, attorneys, and representatives, in their
capacity as such. Nothing in the foregoing is intended to suggest that such Persons are
“employees” or agents of the Diocese or subject to its control. An individual who perpetrated an
act of Abuse that forms the basis of a Survivor Claim is not a Protected Party. No religious order,
archdiocese, or diocese, other than the Diocese itself, is a Protected Party.

      (74) “Record Date” means the last date on which a Claim transfer will be recognized.
The Record Date is the Confirmation Date.

        (75) “Related Insurance Claim” means (i) any Claim by any Person against any
Settling Insurer, including an Extra-Contractual Claim, that, directly or indirectly, arises from,
relates to, or is in connection with a Survivor Claim, including any such Claim for defense,
indemnity, contribution, subrogation, or similar relief or any direct action or Claim, including an
action or Claim under Minn. Stat. § 60A.08, subd. 8, and (ii) any Extra-Contractual Claim that,
directly or indirectly, arises out of, relates to, or is in connection with any Survivor Claim,
including any Claim that, directly or indirectly, arises out of, relates to, or is in connection with
any of the Settling Insurers' handling of, or alleged failure to handle, any Survivor Claim

        (76) “Reorganized Debtor” means the Diocese, from and after the Effective Date.
Unless otherwise expressly stated or the context otherwise requires, references to “the Diocese”
and “the Reorganized Debtor” throughout various provisions of the Plan are an effort to
anticipate whether an event may occur before or after the Effective Date. In this regard, and
generally for purposes of the Plan, any written agreement made by the Diocese as part of the
Plan before the Effective Date (unless provided otherwise) will survive the Confirmation Date



                                                -9-
 Case 17-30601       Doc 360      Filed 03/06/20 Entered 03/06/20 11:30:27            Desc Main
                                  Document      Page 14 of 53


and the Effective Date and will bind the Reorganized Debtor and every other party to such
agreement (including, but not limited to, the provisions of the Plan as confirmed).

        (77)   “Retained Claims” means the Diocese’s Claims, including, but not limited to, all
Avoidance Actions, that are not otherwise settled pursuant to the Plan or agreements approved
by the Bankruptcy Court on or prior to the Effective Date, any rights or Claims of the Diocese
for indemnification, contribution, or fault allocation, and other Claims of the Diocese against any
entity on account of any Claims which are or may be asserted against the Diocese. Retained
Claims do not include any Claims transferred or assigned to the Trust and expressly exclude any
Claims against any entity released by the Diocese under the Plan.

       (78) “Schedules” means the Diocese’s schedules of assets and liabilities and the
statement of financial affairs on file with the Clerk of the Bankruptcy Court, as amended or
modified in accordance with Bankruptcy Rule 1009.

        (79) “Settling Insurer Policies” means any and all of the following issued or allegedly
issued by a Settling Insurer: any and all known and unknown contracts, binders, certificates, or
policies of insurance, including all of the insurance policies mentioned or referred to in any
Insurance Settlement Agreement, in effect on or before the Effective Date that were issued to,
allegedly issued to, or for the benefit of, or that otherwise actually, allegedly, or potentially
insure, the Diocese, the Parishes, or any of their predecessors in interest, successors, or assigns,
and that actually, allegedly, or could potentially afford coverage with respect to any Survivor
Claim; provided, however, that if a contract, binder, certificate, or policy of insurance that was
not issued to or allegedly issued to the Diocese or the Parishes insures or covers both the
Diocese, the Parishes, and any other Person, such contract, binder, certificate, or policy of
insurance, as applicable, is a “Settling Insurer Policy” only to the extent it insures or covers the
Diocese and Parishes and not to the extent it insures or covers any other Person. With respect to
the certificates issued by Catholic Mutual, the “Settling Insurer Policies” means the certificates
issued by Catholic Mutual to the Diocese or Parishes to the extent coverages under such
certificates are released by the Insurance Settlement Agreement between Catholic Mutual and the
Diocese.

        (80) “Settling Insurers” means the Persons listed on Exhibit B whose Insurance
Settlement Agreements are approved by Approval Orders that become Non-Appealable Orders.
Solely in connection with insurance under any Settling Insurer Policies, Settling Insurers also
includes each of their past, present and future parents, subsidiaries, affiliates, divisions,
reinsurers, and retrocessionaires; each of the foregoing Persons’ respective past, present and
future parents, subsidiaries, affiliates, holding companies, merged companies, related companies,
divisions and acquired companies, including the Persons released pursuant to the respective
Insurance Settlement Agreements; each of the foregoing Persons’ respective past, present and
future directors, officers, shareholders, employees, subrogees, partners, principals, agents,
attorneys, joint ventures, joint venturers, representatives, and Claims handling administrators;
and each of the foregoing Persons’ respective predecessors, successors, assignors, and assigns,
whether known or unknown, and all Persons acting on behalf of, by, through or in concert with
them.

       (81) “Statutory Fees and Court Costs” means court costs and fees payable by the
Diocese under 28 U.S.C. § 1930 and United States Trustee fees.


                                               -10-
 Case 17-30601        Doc 360     Filed 03/06/20 Entered 03/06/20 11:30:27              Desc Main
                                  Document      Page 15 of 53


       (82) “Supplemental Settling Insurer Injunction” is the injunction contained in Plan
Section 13.8.

        (83) “Survivor Claim” means any Claim against any of the Protected Parties or any of
the Settling Insurers that arises out of, relates to, results from, or is in connection with, in whole
or in part, directly or indirectly, Abuse that took place in whole or in part prior to the Effective
Date, including any such Claim that seeks monetary damages or any other relief, under any
theory of liability, including: vicarious liability; respondeat superior; any tort-based theory; any
fraud-based theory, including fraud, fraud in the inducement, misrepresentation, concealment,
and unfair practice; any negligence-based or employment-based theory, including negligent
hiring, supervision, retention or misrepresentation; any other theory based on misrepresentation,
concealment, or unfair practice; contribution; indemnity; public or private nuisance; or any other
theory, including any theory based on public policy or any acts or failures to act by any of the
Protected Parties, any of the Settling Insurers, or any other Person for whom any of the Protected
Parties are allegedly responsible, including any such Claim asserted against any of the Protected
Parties in connection with the Chapter 11 Case. For the avoidance of doubt, Survivor Claim
includes any Known Survivor Claim, Unknown Survivor Claim, and Late-Filed Survivor Claim.

       (84)    “Survivor Claimant” means the holder of a Survivor Claim.

       (85) “Survivor Claim Distribution Plan” means the Survivor Claim Distribution Plan
attached as Exhibit K.

       (86) “Survivor Claims Reviewer” means the person or entity, including the designee of
such person or entity, who will assess Class 1 and Class 2 Claims under the Survivor Claim
Distribution Plan.

       (87) “Trust” means the trust created for the benefit of Survivor Claimants in
accordance with the Plan, Confirmation Order, and the Trust Agreement.

        (88) “Trust Agreement” or “Trust Documents” shall mean the trust agreement
establishing the Trust, as may be amended, together with such additional documents as may be
executed in connection with the Trust Agreement.

      (89) “Trust Assets” means all property funded to the Trust pursuant to the Plan, the
Confirmation Order, the Trust Documents, the Insurance Settlement Agreements, and the Plan
Documents.

       (90) “Trustee” means the Person appointed as Trustee of the Trust in accordance with
the terms of the Plan, the Confirmation Order, and the Trust Agreement, or any successor
appointed in accordance with the terms of the Plan, Confirmation Order, and the Trust
Agreement.

      (91) “UCC” means the Official Committee of Unsecured Creditors appointed in this
Chapter 11 Case, as such committee may be constituted from time to time.

       (92) “Unknown Survivor Claim” means Pre-Effective Date Unknown Survivor Claim
and Post-Effective Date Unknown Survivor Claim.


                                                -11-
 Case 17-30601       Doc 360     Filed 03/06/20 Entered 03/06/20 11:30:27            Desc Main
                                 Document      Page 16 of 53


       (93)    “Unknown Survivor Claimant” means the holder of an Unknown Survivor Claim.

        (94) “Unsecured Claim” means a Claim that is unsecured, including an Unsecured
Priority Claim or General Unsecured Claim.

       (95) “Unsecured Priority Claim” means a Priority Tax Claim, Employee Priority
Claim, or Other Priority Claim.

       (96) “U.S. Trustee” means the Office of the United States Trustee for Region 12,
which includes the District of Minnesota.

       1.2     Interpretation

For purposes of the Plan:

      (1)    any term that is not defined herein, but that is used in the Bankruptcy Code or the
Bankruptcy Rules, shall have the meaning assigned to that term in the Bankruptcy Code or the
Bankruptcy Rules, as applicable;

        (2)   the terms “including” or “include(s)” are intended to be illustrative and not
exhaustive, and shall be construed as “including, but not limited to” or “include(s), but is not
limited to”;

        (3)     whenever the context requires, terms shall include the plural as well as the
singular number, and the masculine gender shall include the feminine and the feminine gender
shall include the masculine;

      (4)    the rules of construction set forth in Bankruptcy Code Section 102 and in the
Bankruptcy Rules shall apply;

        (5)      unless the context should otherwise require, all references to documents to be
filed shall refer to filing with the Bankruptcy Court in accordance with the Bankruptcy Code and
Bankruptcy Rules;

       (6)    any reference in the Plan to a contract, instrument, release, indenture, or other
agreement or document being in a particular form or on particular terms and conditions means
that such document shall be substantially in such form or substantially on such terms and
conditions;

      (7)     any reference in the Plan to an existing document or exhibit filed or to be filed
means such document or exhibit, as it may have been or may be amended, modified or
supplemented;

        (8)   unless otherwise specified, all references in the Plan to “Articles,” “Sections,”
“Schedules” and “Exhibits” are references to Articles, Sections, Schedules, and Exhibits of or to
the Plan;

        (9)     the words “herein,” “hereof,” and “hereto” refer to the Plan in its entirety rather
than to a particular portion of the Plan;


                                               -12-
 Case 17-30601       Doc 360     Filed 03/06/20 Entered 03/06/20 11:30:27          Desc Main
                                 Document      Page 17 of 53


       (10) captions and headings to Articles and Sections are inserted for ease of reference
only and shall not be considered a part of the Plan or otherwise affect the interpretation of the
Plan; and

        (11) the Plan supersedes all prior drafts of the Plan, and all prior negotiations,
agreements, and understandings with respect to the Plan, evidence of which shall not affect the
interpretation of any provision of the Plan.

       1.3    Time Periods

        In computing any period of time prescribed or allowed by the Plan, unless otherwise
expressly provided, the provisions of Bankruptcy Rule 9006(a) shall apply. Enlargement of any
period of time prescribed or allowed by the Plan shall be governed by the provisions of
Bankruptcy Rule 9006(b).

       1.4    Exhibits

        All Exhibits to the Plan (including any Supplemental Plan Documents) (with the Plan, the
“Plan Documents”) are hereby incorporated by reference and made part of the Plan as if set forth
fully herein. The Exhibits to the Plan include the following:

              Exhibit A      Parishes
              Exhibit B      Settling Insurers
              Exhibit C      [Reserved]
              Exhibit D      Trust Agreement
              Exhibit E      Release
              Exhibit F      [Reserved]
              Exhibit G      Assumed Agreements and Cure Amount Claims
              Exhibit H      Officers and Directors of Reorganized Debtor
              Exhibit I      Insurance Settlement Agreements
              Exhibit J      Child Protection Protocols
              Exhibit K      Survivor Claim Distribution Plan
              Exhibit L      Other Insured Entities

                                  ARTICLE II
                    CLASSIFICATION OF CLAIMS AND INTERESTS

         The following table designates the classes of claims against and equity interests in the
Diocese and specifies which of those classes are (i) impaired or unimpaired by the Plan and
(ii) entitled to vote to accept or reject the Plan in accordance with Bankruptcy Code Section
1126.

                                                                                   Entitled to
  Class      Designation                                            Impaired         Vote
Unclassified Administrative Expense Claims                            N/A             No
Unclassified Priority Claims                                          N/A             No




                                              -13-
 Case 17-30601         Doc 360   Filed 03/06/20 Entered 03/06/20 11:30:27              Desc Main
                                 Document      Page 18 of 53


                                                                                      Entitled to
   Class       Designation                                             Impaired         Vote
     1         Known Survivor Claims                                     Yes             Yes
     2         Unknown and Late-Filed Survivor Claims                    Yes             Yes
     3         General Unsecured Claims                                  No              No
     4         Parish Claims                                             Yes             Yes

                                ARTICLE III
             TREATMENT OF CERTAIN UNCLASSIFIED PRIORITY CLAIMS

       Certain Allowed Claims that are not classified will be treated as follows:

       3.1     Allowed Administrative Expense Claims

        Except as otherwise provided in this Article, the holder of an Allowed Administrative
Expense will receive, in full satisfaction of such Allowed Administrative Expense: (i) payment in
full in cash as soon as practicable after the later of: (a) the Effective Date, or (b) the date the
Administrative Expense becomes Allowed; or (ii) such other treatment as agreed in writing by
the holder thereof or ordered by the Bankruptcy Court.

               3.1.1   Professional Fees and Expenses

              Professional fees and expenses incurred through the Effective Date and not
       previously Allowed will be subject to Bankruptcy Court approval after the Effective
       Date. All holders of professional fees and expenses claims shall file and serve an
       application for final allowance of compensation and reimbursement of expenses accruing
       from the Petition Date to the Effective Date, no later than thirty (30) days after a notice of
       the Effective Date is filed. Any such Allowed Claims will be paid from retainers or by
       the Reorganized Debtor in cash within ten (10) days of the later of the Effective Date or
       the Bankruptcy Court’s order on such Claims.

               3.1.2   Claims Arising Under Assumed Executory Contracts or Unexpired
                       Leases

              The holders of Allowed Cure Amount Claims will receive, in full satisfaction of
       such Cure Amount Claim: (i) payment of the amount as set forth on Exhibit G in cash, as
       soon as practicable after the Effective Date; or (ii) such other treatment as agreed in
       writing by the holder thereof or ordered by the Bankruptcy Court.

       3.2     Statutory Fees and Court Costs

        Statutory Fees and Court Costs will be paid in full in cash by the Reorganized Debtor on
the Effective Date or as soon as practicable thereafter or as required under the Office of the
United States Trustee’s quarterly payment guidelines. After confirmation, the Reorganized
Debtor will continue to pay quarterly fees to the Office of the United States Trustee and file
quarterly reports with the Office of the United States Trustee until this case is closed by the
Bankruptcy Court, dismissed, or converted. This requirement is subject to any amendments to
28 U.S.C. § 1930(a)(6) that Congress makes retroactively applicable to confirmed Chapter 11


                                               -14-
 Case 17-30601         Doc 360   Filed 03/06/20 Entered 03/06/20 11:30:27            Desc Main
                                 Document      Page 19 of 53


cases. In the event the Trustee opposes the closure of the Chapter 11 Case, the Trust will be
responsible for the payment of all Statutory Fees and Court Costs from the date of the filing of
any such opposition through the closure of the Chapter 11 Case. The Trust will be responsible
for the payment of Statutory Fees and Court Costs should the Trustee reopen the Chapter 11
Case in the future. In the event that the Trust fails to pay any applicable Statutory Fees or Court
Costs, the Diocese may pay the applicable Statutory Fees and Court Costs and seek
reimbursement from the Trust. This requirement is subject to any amendments to 28 U.S.C.
§ 1930(a)(6) that Congress makes retroactively applicable to confirmed Chapter 11 cases.

       3.3     Unsecured Priority Claims

               3.3.1   Priority Tax Claims

                       a.     Payment of Priority Tax Claims

               The holder of an Allowed Priority Tax Claim will receive, in full satisfaction of
       such Allowed Priority Tax Claim: (i) payment in full of the unpaid amount of such
       Allowed Priority Tax Claim in cash as soon as practicable after the latest of (a) the
       Effective Date, (b) the date such Allowed Priority Tax Claim becomes Allowed, and (c)
       the date such Allowed Priority Tax Claim is payable under applicable non-bankruptcy
       law; or (ii) such other treatment as agreed in writing by the holder thereof or ordered by
       the Bankruptcy Court.

                       b.     Other Provisions Concerning Treatment of Priority Tax Claims

               Notwithstanding the provisions of Section 3.3.1(a), the holder of an Allowed
       Priority Tax Claim shall not be entitled to receive any payment on account of any penalty
       arising with respect to, or in connection with the Allowed Priority Tax Claim. Any such
       Claim or demand for any such penalty shall be subject to treatment in Class 3 (General
       Unsecured Claims), if not subordinated to Class 3 claims pursuant to an order of the
       Bankruptcy Court. The holder of an Allowed Priority Tax Claim shall not assess or
       attempt to collect such penalty from the Diocese, the Reorganized Debtor, or their
       respective property.

               3.3.2   Employee Priority Claims

               The holder of an Allowed Employee Priority Claim will receive, in full
       satisfaction of such Allowed Employee Priority Claim: (i) payment in full of the unpaid
       amount of such Allowed Employee Priority Claim in cash as soon as practicable after the
       later of (a) the Effective Date, or (b) the date such Allowed Employee Priority Claim
       becomes Allowed; or (ii) such other treatment as agreed in writing by the holder thereof
       or ordered by the Bankruptcy Court.

               3.3.3   Other Priority Claims

               The holder of an Allowed Claim not specifically treated in this section and
       entitled to priority under Bankruptcy Code Section 507(a) will receive, in full satisfaction
       of such Allowed Claim: (i) payment in full in cash as soon as practicable after the later


                                               -15-
Case 17-30601      Doc 360    Filed 03/06/20 Entered 03/06/20 11:30:27              Desc Main
                              Document      Page 20 of 53


    of: (a) the Effective Date, or (b) the date the Claim becomes Allowed; or (ii) such other
    treatment as agreed in writing by the holder thereof or ordered by the Bankruptcy Court.

                            ARTICLE IV
            TREATMENT OF CLASSIFIED CLAIMS AND INTERESTS

    4.1    Class 1 – Known Survivor Claims

           4.1.1   Summary

            The Plan creates a Trust to fund payments to Class 1 Claimants entitled to such
    payments under the Plan, Trust Agreement, and Survivor Claim Distribution Plan. Class
    1 Claimants’ share of the Trust Assets as provided by the Survivor Claim Distribution
    Plan is the only amount, if any, Class 1 Claimants will be entitled to receive from the
    Protected Parties and Settling Insurers. Distribution from the Trust does not preclude
    Claims or recoveries by Class 1 Claimants against Persons who are not Protected Parties
    or Settling Insurers for the liability of such Persons not attributable to the causal fault or
    share of liability of Protected Parties or Settling Insurers under the Settling Insurer
    Policies. Any Person that is or was alleged to be a joint tortfeasor with any of the
    Protected Parties in connection with the Abuse that forms the basis of a Class 1 Claim
    shall not be liable for any Protected Party’s share of causal liability or fault, but claims
    against such party shall not be diminished or otherwise impacted by this Plan, as set forth
    in greater detail in the following paragraph.

           4.1.2   Reservation

            Except with respect to the Protected Parties and the Settling Insurers, nothing in
    the Plan is intended to affect, diminish, or impair the rights of any Known Survivor
    Claimant against any Person named or that could be named as a defendant in a lawsuit
    based on the Abuse that forms the basis of the Class 1 Claim except that the rights of
    Class 1 Claimants against third-parties, including joint tortfeasors, does not include the
    right of Class 1 Claimants to collect or to obtain a reallocation of the share of any
    judgment initially allocated to a Protected Party to any third-party based on the causal
    fault or share of liability of Protected Parties. Any Person that is or was alleged to be a
    joint tortfeasor with any of the Protected Parties in connection with a Class 1 Claim shall
    not be liable for any Protected Party’s share of liability or fault. Under no circumstances
    will the reservation of such Class 1 Claimant’s rights against any other Person impair the
    Discharge, Channeling Injunctions, or Supplemental Settling Insurer Injunction with
    respect to any Protected Party, the Reorganized Debtor, or Settling Insurers.

           4.1.3   Treatment

           The Protected Parties’ and Settling Insurers’ liability for and obligation to pay, if
    any, Class 1 Claims shall be assigned to and assumed by the Trust. Each Class 1 Claim
    will be estimated solely for purposes of voting. The Protected Parties and the Settling
    Insurers shall have no further liability in connection with Class 1 Claims.




                                            -16-
Case 17-30601      Doc 360    Filed 03/06/20 Entered 03/06/20 11:30:27              Desc Main
                              Document      Page 21 of 53


           4.1.4   Release and Certification

            No Class 1 Claimant shall receive any payment on any award unless and until
    such Class 1 Claimant has executed the Release attached as Exhibit E to this Plan.
    Notwithstanding the foregoing, nothing in this Article requires any Class 1 Claimant to
    release any Claim(s) against any joint tortfeasor that is not a Protected Party, and such
    Claim(s) are reserved. But in no event may a Class 1 Claimant collect on that portion of
    any judgment or obtain any reallocation of any judgment based on the causal fault or
    share of liability of any Protected Parties. Any Person that is, or was alleged to be a joint
    tortfeasor with any of the Protected Parties in connection with the Abuse that forms the
    basis of a Class 1 Claim shall be provided by the Trustee with a copy of the executed
    Release upon reasonable request and provision of an appropriate, executed confidentiality
    agreement, and shall not be liable for any Protected Parties’ share of liability or fault. The
    release of these Class 1 Claims is pursuant to the principles set forth in Pierringer v.
    Hoger, 124 N.W.2d 106 (Wis. 1963) and Frey v. Snelgrove, 269 N.W.2d 918 (Minn.
    1978). The Trust shall be obligated to provide copies of the Class 1 Claimants’ releases
    and certifications to any of the Protected Parties or Settling Insurers upon request.

    4.2    Class 2 – Unknown Survivor Claims and Late-Filed Survivor Claims

           4.2.1   Summary

             The Plan creates the Class 2 Reserves administered by the Trust to fund payments
    to Class 2 Claimants entitled to such payments under the Plan, Trust Agreement, and
    Survivor Claim Distribution Plan. Class 2 Claimants’ share of the Class 2 Reserves as
    provided by the Survivor Claim Distribution Plan is the only amount, if any, Class 2
    Claimants will be entitled to receive from the Protected Parties and Settling Insurers.
    Distribution from the Class 2 Reserves does not preclude Claims or recoveries by Class 2
    Claimants against Persons who are not Protected Parties or Settling Insurers for the
    liability of such Persons not attributable to the causal fault or share of liability of
    Protected Parties or Settling Insurers under the Settling Insurer Policies. Any Person that
    is or was alleged to be a joint tortfeasor with any of the Protected Parties in connection
    with the Abuse that forms the basis of a Class 2 Claim shall not be liable for any
    Protected Party’s share of causal liability or fault, but claims against such party shall not
    be diminished or otherwise impacted by this Plan, as set forth in greater detail in the
    following paragraph.

           4.2.2   Reservation

             Except with respect to the Protected Parties and the Settling Insurers, nothing in
    the Plan is intended to affect, diminish, or impair the rights of any Class 2 Claimant
    against any Person named or that could be named as a defendant in a lawsuit based on the
    Abuse that forms the basis of the Class 2 Claim, except that the rights of Class 2
    Claimants against third-parties, including joint tortfeasors, does not include the right of
    Class 2 Claimants to collect or to obtain a reallocation of the share of any judgment
    initially allocated to a Protected Party to any third-party based on the causal fault or share
    of liability of Protected Parties. Any Person that is or was alleged to be a joint tortfeasor
    with any of the Protected Parties in connection with the Abuse that forms the basis of a


                                            -17-
 Case 17-30601        Doc 360    Filed 03/06/20 Entered 03/06/20 11:30:27             Desc Main
                                 Document      Page 22 of 53


       Class 2 Claim shall not be liable for any Protected Party’s share of liability or fault.
       Under no circumstances will the reservation of such Class 2 Claimant’s rights against any
       other Person impair the Discharge Injunction, Channeling Injunction, or Supplemental
       Settling Insurer Injunction with respect to any Protected Party, the Reorganized Debtor,
       or Settling Insurers.

              4.2.3   Treatment

              The Protected Parties’ and Settling Insurers’ liability for and obligation to pay, if
       any, Class 2 Claims shall be assigned to and assumed by the Trust. The Protected Parties
       and the Settling Insurers shall have no further or other liability in connection with Class 2
       Claims.

              4.2.4   Determination of Class 2 Claims

               Class 2 Claims will be solely determined by the Survivor Claims Reviewer in
       accordance with the Survivor Claims Distribution Plan. Class 2 Claimants shall provide
       sufficient information to allow the Survivor Claims Reviewer to make an evaluation of
       the Class 2 Claim pursuant to the factors in the Survivor Claims Distribution Plan.

              4.2.5   Release and Certification

               No Class 2 Claimant shall receive any payment on any award unless and until
       such Class 2 Claimant has executed the Release attached as Exhibit E to this Plan.
       Notwithstanding the foregoing, nothing in this Article requires any Class 2 Claimant to
       release any Claim(s) against any joint tortfeasor who is not a Protected Party (excluding
       the Reorganized Debtor) or a Settling Insurer Entity and such Claim(s) are reserved. But
       in no event may a Class 2 Claimant collect on that portion of any judgment or obtain
       reallocation of any judgment based on the causal fault or share of liability of any
       Protected Party. Any Person that is or was alleged to be a joint tortfeasor with any of the
       Protected Parties in connection with a Class 2 Claim shall be provided by the Trustee
       with a copy of the executed Release upon reasonable request and provision of an
       appropriate, executed confidentiality agreement and shall not be liable for any Protected
       Parties’ share of liability or fault. The release of these Class 2 Claims against Protected
       Parties (excluding the Reorganized Debtor) and Settling Insurers is pursuant to the
       principles set forth in Pierringer v. Hoger, 124 N.W.2d 106 (Wis. 1963), and Frey v.
       Snelgrove, 269 N.W.2d 918 (Minn. 1978). The Trust shall be obligated to provide copies
       of the Class 2 Claimants’ releases and certifications to any of the Protected Parties or
       Settling Insurers upon request.

       4.3    Class 3 – General Unsecured Claims

        The holder of an Allowed General Unsecured Claim will receive, in full satisfaction of
such Allowed General Unsecured Claim: (i) payment in full of such Allowed General Unsecured
Claim on the Effective Date or as soon as practicable thereafter; or (ii) such other treatment as
agreed in writing by the holder thereof or ordered by the Bankruptcy Court. There will be no
interest or penalties payable on any General Unsecured Claim.



                                               -18-
 Case 17-30601         Doc 360      Filed 03/06/20 Entered 03/06/20 11:30:27         Desc Main
                                    Document      Page 23 of 53


       4.4     Class 4 – Parish Claims

               4.4.1   Definition

        Class 4 consists of every Claim held by a Parish as of the Petition Date, including but not
limited to Claims based upon (i) reimbursement for overpayments to the self-insurance fund
maintained by the Diocese, (ii) reimbursement for overpayments to the group insurance fund
maintained by the Diocese, (iii) indemnification and contribution relating to Abuse Claims, (iv)
coverage under a Settling Insurer Policy, (v) the Diocese’s use of donations received as part of
its annual appeal for donations, and (vi) the Diocese’s use of funds held in trust.

               4.4.2   Summary

       The Diocese has reached a global settlement with the Parishes, which is embodied in the
Plan. As one component thereof, and to maximize recovery for Survivor Claimants, the Parishes
have agreed to receive no distribution on account of their Class 4 Claims.

               4.4.3   Treatment

       There will be no distribution to the holders of any Class 4 Claims on account of such
Class 4 Claims.

       4.5     Special Provisions Relating to Creditors’ Rights of Setoff

       Nothing in this Plan shall expand or enhance a Creditor’s right of setoff, which shall be
determined as of the Filing Date. Nothing in this Plan is intended, nor shall be interpreted, to
approve any Creditor’s effectuation of a post-Filing Date set off without the consent of the
Diocese unless prior Bankruptcy Court approval has been obtained.

                                    ARTICLE V
                          MEANS OF EXECUTION OF THE PLAN

       5.1     Trust Funding

       The Trust shall be established for the purposes of assuming liability of Protected Parties
and Settling Insurers for Channeled Claims and receiving, liquidating, and distributing Trust
Assets in accordance with this Plan and the Survivor Claim Distribution Plan. The proposed
Trust Agreement is attached hereto as Exhibit D.

               5.1.1   Transfers from the Diocese to the Trust

               The Diocese will transfer $7,000,000 to the Trust within two business days after
       the Confirmation Order has become a Non-Appealable Order. The Diocese will transfer
       all Claims or Causes of Action that the Diocese may hold against any and all Other
       Insurers, to the extent the Diocese holds any such Claims or Causes of Action.




                                               -19-
 Case 17-30601         Doc 360   Filed 03/06/20 Entered 03/06/20 11:30:27           Desc Main
                                 Document      Page 24 of 53


               5.1.2   Transfers from Parishes to the Trust

              The Parishes will transfer $1,000,000 to the Trust within two business days after
       the Confirmation Order has become a Non-Appealable Order.

               5.1.3   Settling Insurer Contributions

              Each Settling Insurer will pay its Insurance Settlement Amount to the Trust within
       the time set forth in each such Insurance Settlement Agreement.

       5.2     Post-Effective Date Unknown Claim Reserve

         The Trust shall establish the Post-Effective Date Unknown Claim Reserve. The Trust
shall contribute $200,000 from the Trust Assets to the Post-Effective Date Unknown Claim
Reserve and the Diocese shall separately contribute an additional $200,000 to the Post-Effective
Date Unknown Claim Reserve. For the avoidance of doubt, the Diocese’s $200,000 contribution
is separate from, and in addition to, the Diocese’s contribution to the Trust pursuant to Section
5.1.1 of the Plan. The Trust shall maintain the Post-Effective Date Unknown Claim Reserve until
the earlier of (i) the exhaustion of the Post-Effective Date Unknown Claim Reserve or (ii) the
occurrence of the fifth (5th) anniversary of the Effective Date. One-half of any funds that remain
in the Post-Effective Date Unknown Claim Reserve on the fifth anniversary of the Effective Date
shall be returned to the Reorganized Debtor and the other half of such funds shall be retained by
the Trust, with no further restrictions on the Trust’s use of such funds except for the general
restrictions on use of Trust Assets provided for in the Trust Documents.

       5.3     Pre-Effective Date Unknown Claim Reserve

         The Trust shall establish the Pre-Effective Date Unknown Claim Reserve. After the
Survivor Claims Reviewer determines that there are one or more valid Pre-Effective Date
Unknown Claims, the Trust shall contribute $250,000 from the Trust Assets to the Pre-Effective
Date Unknown Claim Reserve and the Diocese shall separately contribute an additional
$250,000 to the Pre-Effective Date Unknown Survivor Claim Reserve. For the avoidance of
doubt, the Diocese’s $250,000 contribution is separate from, and in addition to, the Diocese’s
contribution to the Trust pursuant to Section 5.1.1 of the Plan. The Pre-Effective Date Unknown
Claim Reserve shall be administered as provided in the Trust Agreement and Survivor Claim
Distribution Plan. The Trust shall maintain the Pre-Effective Date Unknown Claim Reserve until
the payment of all allowed Pre-Effective Date Unknown Survivor Claims. One-half of any funds
that remain in the Pre-Effective Date Unknown Claim Reserve shall be returned to the
Reorganized Debtor within 30 days of the completion of payments to holders of all allowed Pre-
Effective Date Unknown Survivor Claims. The remaining half of such funds shall be retained by
the Trust, with no further restrictions on the Trust’s use of such funds except for the general
restrictions on use of Trust Assets provided for in the Trust Documents.

       5.4     Late-Filed Claim Reserve

       The Trust shall establish the Late-Filed Claim Reserve. The Trust shall contribute
$20,000 from the Trust Assets to the Late-Filed Claim Reserve and the Diocese shall separately
contribute an additional $20,000 to the Late-Filed Claim Reserve. For the avoidance of doubt,


                                              -20-
 Case 17-30601       Doc 360     Filed 03/06/20 Entered 03/06/20 11:30:27            Desc Main
                                 Document      Page 25 of 53


the Diocese’s $20,000 contribution is separate from, and in addition to, the Diocese’s
contribution to the Trust pursuant to Section 5.1.1 of the Plan. The Late-Filed Claim Reserve
shall be administered as provided in the Trust Agreement and Survivor Claim Distribution Plan.
The Trust shall maintain the Late-Filed Claim Reserve until the earlier of (i) the exhaustion of
the Late-Filed Claim Reserve or (ii) the occurrence of the fifth (5th) anniversary of the Effective
Date. One-half of any funds that remain in the Late-Filed Claim Reserve on the fifth anniversary
of the Effective Date shall be returned to the Reorganized Debtor and the other half of such
funds shall be retained by the Trust, with no further restrictions on the Trust’s use of such funds
except for the general restrictions on use of Trust Assets provided for in the Trust Documents.

       5.5     Vesting

        On the Effective Date, all Trust Assets shall vest in the Trust, and the Diocese and other
Protected Parties shall be deemed for all purposes to have transferred all Interests in the Trust
Assets to the Trust. On the Effective Date, or as soon as practicable thereafter, the Reorganized
Debtor or any other Protected Party, as applicable, shall take all actions reasonably necessary to
transfer any Trust Assets to the Trust. Upon the transfer of control of Trust Assets in accordance
with this paragraph, the Diocese and other Protected Parties shall have no further Interest in or
with respect to the Trust Assets, except as to the Reorganized Debtor’s remainder Interest in the
Class 2 Reserves, to the extent there are such remaining funds as detailed in Sections 5.2, 5.3,
and 5.4 of the Plan.

                                         ARTICLE VI
                                           TRUST

       6.1     Establishment of Trust

       On or before the Confirmation Date, the Trust shall be established in accordance with the
Trust Documents. The Trust is intended to qualify as a “Designated” or “Qualified Settlement
Fund” pursuant to Section 468B of the Internal Revenue Code and the Treasury Regulations
promulgated thereunder. The Diocese is the “transferor” within the meaning of Treasury
Regulation Section 1.468B-1(d)(1). The Trustee shall be classified as the “administrator” within
the meaning of Treasury Regulation Section 1.468B-2(k)(3). The Trust Documents, including the
Trust Agreement, are incorporated herein by reference.

       6.2     Tax Matters

       The Trust shall not be deemed to be the same legal entity as the Diocese or the
Reorganized Debtor, but only the assignee of certain assets of the Diocese and a representative of
the Estate for delineated purposes within the meaning of Bankruptcy Code Section 1123(b)(3).
The Trust is expected to be tax exempt. The Trustee shall file such income tax and other returns
and documents as are required to comply with the applicable provisions of the Internal Revenue
Code of 1986, 26 U.S.C. §§ 1 et seq., as may be amended, and the regulations promulgated
thereunder, 31 C.F.R. §§ 900 et seq., and Minnesota law and the regulations promulgated
thereunder, and shall pay from the Trust all taxes, assessments, and levies upon the Trust, if any.




                                               -21-
 Case 17-30601        Doc 360      Filed 03/06/20 Entered 03/06/20 11:30:27              Desc Main
                                   Document      Page 26 of 53


       6.3     Appointment of the Trustee

        The initial Trustee has been identified in Exhibit D. The Trustee shall commence serving
as the Trustee on the Confirmation Date; provided, however, that the Trustee shall be permitted
to act in accordance with the terms of the Trust Agreement from such earlier date, as authorized
by the Diocese and the UCC, and shall be entitled to seek compensation in accordance with the
terms of the Trust Agreement and the Plan.

       6.4     Rights and Responsibilities of Trustee

         As provided for in the Insurance Settlement Agreements, the Trust shall be a third-party
beneficiary of the Insurance Settlement Agreements, with the right, power, and authority to take
any action required to enforce the Insurance Settlement Agreements. Additionally, the Trust
shall have the right, power, and authority to seek enforcement of the Plan, Confirmation Order,
or any other Non-Appealable Order entered by the Bankruptcy Court in this Chapter 11 Case that
may affect the Trust’s ability to administer Trust Assets or otherwise perform its duties pursuant
to the Plan. Among other things, the Trustee: (1) shall liquidate and convert to cash the Trust
Assets, make timely distributions, and not unduly prolong the duration of the Trust; (2) may
request an expedited determination of taxes of the Trust under Bankruptcy Code Section 505(b)
for all returns filed for, or on behalf of, the Trust for all taxable periods through the dissolution of
the Trust; and (3) may retain professionals, including legal counsel, accountants, financial
advisors, auditors, and other agents on behalf of the Trust, at the Trust’s sole expense, as
reasonably necessary and to carry out the obligations of the Trustee hereunder and under the
Trust Agreement. The Confirmation Order shall state that, absent permission of the Bankruptcy
Court, no judicial, administrative, arbitral, or other action, or proceeding shall be commenced in
any forum other than the Bankruptcy Court against the Trustee in its official capacity, with
respect to its status, duties, powers, acts, or omissions as Trustee.

       6.5     Investment Powers; Permitted Cash Expenditures

       All funds held by the Trust shall be invested in cash or short-term highly liquid
investments that are readily convertible to known amounts of cash as more particularly described
in the Trust Agreement. The Trustee may expend the cash of the Trust in a manner consistent
with the terms of the Trust Agreement.

       6.6     Registry of Beneficial Interests

       To evidence the beneficial interest in the Trust of each holder of such an interest, the
Trustee shall maintain a registry of beneficiaries.

       6.7     Non-Transferability of Interests

       Any transfer of an interest in the Trust shall not be effective until and unless the Trustee
receives written notice of such transfer.




                                                 -22-
 Case 17-30601         Doc 360     Filed 03/06/20 Entered 03/06/20 11:30:27              Desc Main
                                   Document      Page 27 of 53


       6.8     Termination

       The Trust shall terminate after its liquidation, administration, and distribution of the Trust
Assets in accordance with the Plan and its full performance of all other duties and functions set
forth herein or in the Trust Agreement. The Trust shall terminate no later than the fifth (5th)
anniversary of the Effective Date.

       6.9     Immunity; Liability; Indemnification

               6.9.1   No Liability for Reorganized Debtor or Trustee

        Neither the Reorganized Debtor or its respective members, designees, or professionals,
nor the Trustee or any duly designated agent or representative of the Trustee, nor their respective
employees, shall be liable for the acts or omissions of any other member, designee, agent, or
representative of such Trustee, except that the Trustee shall be liable for its specific acts or
omissions resulting from such Trustee’s misconduct, gross negligence, fraud, or breach of the
fiduciary duty of loyalty. The Trustee may, in connection with the performance of its functions
and in its sole and absolute discretion, consult with its attorneys, accountants, financial advisors,
and agents, and shall not be liable for any act taken, omitted to be taken, or suffered to be done in
accordance with advice or opinions rendered by such Persons. Notwithstanding such authority,
the Trustee shall not be under any obligation to consult with its attorneys, accountants, financial
advisors, or agents, and its determination not to do so shall not result in the imposition of liability
on the Trustee unless such determination is based on the Trustee’s recklessness, gross
negligence, willful misconduct, or fraud.

               6.9.2   No Recourse Against Trustee

        No recourse shall ever be had, directly or indirectly, against the Trustee personally, or
against any employee, contractor, agent, attorney, accountant, or other professional retained in
accordance with the terms of the Trust Agreement or the Plan by the Trustee, by legal or
equitable proceedings or by virtue of any statute or otherwise, nor upon any promise, contract,
instrument, undertaking, obligation, covenant or Trust Agreement whatsoever executed by the
Trustee in implementation of this Trust Agreement or the Plan, or by reason of the creation of
any indebtedness by the Trustee under the Plan for any purpose authorized by the Trust
Agreement or the Plan, it being expressly understood and agreed that all such liabilities,
covenants, and Trust Agreements of the Trust whether in writing or otherwise, shall be
enforceable only against and be satisfied only out of the Trust Assets or such part thereof as shall
under the term of any such Trust Agreement be liable therefore or shall be evidence only of a
right of payment out of the Trust Assets. Notwithstanding the foregoing, the Trustee may be held
liable for its recklessness, gross negligence, willful misconduct, knowing and material violation
of law, or fraud; and if liability on such grounds is established, recourse may be had directly
against the Trustee. The Trust shall not be covered by a bond.

               6.9.3   Indemnification by Trust

        The Trust shall defend, indemnify, and hold harmless the Trustee, its officers, directors,
agents, representatives, and employees to the fullest extent that a corporation or trust organized
under the laws of Minnesota entitled to indemnify and defend its directors, trustees, officers, and


                                                 -23-
 Case 17-30601       Doc 360     Filed 03/06/20 Entered 03/06/20 11:30:27            Desc Main
                                 Document      Page 28 of 53


employees against any and all liabilities, expenses, Claims, damages or losses incurred by them
in the performance of their duties hereunder.

               a.      Additionally, the Reorganized Debtor, and each of its respective agents,
       who was or is a party, or is threatened to be made a party to any threatened or pending
       judicial, administrative, or arbitrative action, by reason of any act or omission of the
       Trust or Trustee or respective agents, with respect to: (i) the assessment or liquidation of
       any Survivor Claims, (ii) the administration of the Trust and the implementation of the
       Survivor Claim Distribution Plan, or (iii) any and all activities in connection with the
       Trust Agreement, shall be indemnified and defended by the Trust, to the fullest extent
       that a corporation or trust organized under the laws of Minnesota is from time to time
       entitled to indemnify and defend its officers, directors, trustees, and employees, against
       reasonable expenses, costs and fees (including attorneys’ fees and costs), judgments,
       awards, amounts paid in settlement and liabilities of all kinds incurred by the Diocese or
       Reorganized Debtor, and their respective professionals, officers, and directors, in
       connection with or resulting from such action, suit or proceeding, provided such
       expenditures have been approved by the Trust in advance such approval not to be
       unreasonably withheld.

               b.     Reasonable expenses, costs, and fees (including attorneys’ fees and costs)
       incurred by or on behalf of a Trustee, the Diocese, the Reorganized Debtor, and their
       respective agents in connection with any action, suit, or proceeding, whether civil,
       administrative, or arbitrative, from which they are entitled to be indemnified by the Trust,
       shall be paid by the Trust in advance of the final disposition thereof upon receipt of an
       undertaking, by or on behalf of such Trustee, the Diocese, the Reorganized Debtor, and
       their respective agents, to repay such amount in the event that it shall be determined
       ultimately by Non-Appealable Order that such Trustee, the Diocese, the Reorganized
       Debtor, and their respective professionals, officers, and directors is not entitled to be
       indemnified by the Trust.

       6.10   Trust Liability

      On the Effective Date, the Trust shall automatically and without further act or deed
assume: (i) all liability, if any, of the Protected Parties and Settling Insurers in respect of
Channeled Claims, subject to Section 13.14; and (ii) the responsibility for preserving and
managing Trust Assets and distributing Trust Assets.

                                    ARTICLE VII
                                 SURVIVOR CLAIMS

       7.1    Assessment

        Each Survivor Claim will be assessed by the Survivor Claims Reviewer in accordance
with the Survivor Claim Distribution Plan to determine whether the Survivor Claimant is entitled
to a distribution. The Diocese or the Reorganized Debtor shall reasonably cooperate with the
Survivor Claims Reviewer and the Trustee as requested by the Survivor Claims Reviewer or the
Trustee in connection with any inquiries by either in the administration of the Survivor Claim
Distribution Plan.


                                               -24-
 Case 17-30601        Doc 360     Filed 03/06/20 Entered 03/06/20 11:30:27              Desc Main
                                  Document      Page 29 of 53


       7.2     Dismissal of Pending Litigation

       Within 21 days after Effective Date, all Claims arising out of, or related to, Survivor
Claims asserted in any lawsuit against any Protected Party or Settling Insurer, with respect to
coverage under the Settling Insurer Policies, currently pending in state court shall be dismissed
with prejudice and without fees or costs being recoverable against any Protected Party or by any
Protected Party against the Survivor Claimant.

       7.3     Release

        Prior to any Survivor Claimant receiving a payment from the Trust, the Claimant shall
sign the Release attached as Exhibit E.

       7.4     Objections Deemed Withdrawn

        Any objection asserted by the Diocese to a Survivor Claim pending as of the Effective
Date is deemed withdrawn without prejudice. Whether and the extent to which any Settling
Insurer who filed an objection prior to the Effective Date is entitled to have filed such objection
and to continue to assert such objection after the Effective Date shall be determined by the
Bankruptcy Court in accordance with applicable procedures.

       7.5     Objections and Litigation after the Effective Date

        As of the Effective Date, the Trustee shall have the sole and exclusive right to object to
Survivor Claims. The Reorganized Debtor shall have no right to object to any Survivor Claims
after the Effective Date.

       7.6     Claim Withdrawal

        A Survivor Claimant may withdraw his or her Survivor Claim at any time on written
notice to the Trustee. If withdrawn, (i) the Survivor Claim will be withdrawn with prejudice and
may not be reasserted, and such Survivor Claimant shall still be subject to the Discharge, the
Channeling Injunctions, and the Supplemental Insurer Injunction as provided by this Plan; and
(ii) any reserve maintained by the Trust on account of such Survivor Claim shall revert to the
Trust as a Trust Asset for distribution in accordance with the Plan and Survivor Claim
Distribution Plan.

       7.7     Distributions to Survivor Claimants

        A Survivor Claimant, who the Survivor Claims Reviewer determines to be entitled to a
distribution, will receive a distribution from the Trust in the amount(s) and at the time(s)
provided for in the Survivor Claim Distribution Plan. Any payment on a Survivor Claim
constitutes payment for damages on account of personal physical injuries or sickness arising
from an occurrence, within the meaning of Section 104(a)(2) of the Internal Revenue Code of
1986, as amended. For the avoidance of doubt, Survivor Claimants’ recovery on their Survivor
Claims shall be limited to the distributions they are entitled to, if any, from the Trust under the
Survivor Claim Distribution Plan, and they shall not be entitled to collect personally or otherwise
any additional amounts whatsoever on their Survivor Claims from any Protected Party or any
Protected Party’s assets, or from any Settling Insurers or Settling Insurers’ assets in respect of the

                                                -25-
 Case 17-30601       Doc 360     Filed 03/06/20 Entered 03/06/20 11:30:27           Desc Main
                                 Document      Page 30 of 53


Protected Party’s coverage under any Settling Insurer Policies, even if they are denied a
distribution pursuant to the Survivor Claim Distribution Plan. For the avoidance of doubt, the
Class 2 Reserves shall be the sole source of payment to Class 2 Claimants on account of Class 2
Claims. Survivor Claimants’ recovery on their Class 2 Claims shall be limited to the distributions
they are entitled to, if any, under the Survivor Claim Distribution Plan, and they shall not be
entitled to collect personally or otherwise any additional amounts whatsoever on their Class 2
Claims from the Trust, any Protected Party, any Protected Party’s assets, any Settling Insurers or
any Settling Insurers’ assets in respect of the Protected Party's coverage under any Settling
Insurer Policies, even if they are denied a distribution pursuant to the Survivor Claim
Distribution Plan.

       7.8     Survivor Claims Reviewer

        The Trustee shall retain the Survivor Claims Reviewer. Fees payable to the Survivor
Claims Reviewer for review of Class 1 Claims shall be paid from the Trust Assets. Fees payable
to the Survivor Claims Reviewer for review of Unknown Survivor Claims shall be paid by the
Trustee from the Post-Effective Date Unknown Claim Reserve or Pre-Effective Date Unknown
Claim Reserve, depending on whether the Unknown Survivor Claim was a Post-Effective Date
Unknown Survivor Claim or a Pre-Effective Unknown Survivor Claim. Fees payable to the
Survivor Claims Reviewer for review of Late-Filed Survivor Claims shall be paid by the Trustee
from the Late-Filed Claim Reserve.

       7.9     Medicare Procedures

        With respect to all Survivor Claims, the Trust shall maintain sufficient funds to pay any
potential reimbursements to Medicare. The Trust shall complete the following “Medicare
Procedures” for Survivor Claims: (i) the Trustee shall determine whether each Survivor Claimant
with a Date of Injury after December 5, 1980 is Medicare Eligible; (ii) upon request, the Trust
shall provide to a Settling Insurer or the Diocese information sufficient to allow them to perform
their own SSA queries to the extent they wish to do so; (iii) in the event that one or more
Survivor Claimants with Dates of Injury after December 5, 1980 is/are identified as Medicare
Eligible, the Trust shall complete a query to the CMS for each such Survivor Claimant to
determine whether any Conditional Payment has been made to or on behalf of that Survivor
Claimant arising from or relating to treatment for Abuse; (iv) if any Conditional Payment has
been made to or on behalf of that Survivor Claimant, the Trustee shall, within the time period
called for by the MSPA, reimburse the appropriate Medicare Trust Fund for the appropriate
amount, and submit the required information for that Survivor Claimant to the appropriate
agency of the United States government.

       7.10    Medicare Claims Indemnity

        The Trust shall defend, indemnify, and hold harmless the Protected Parties and the
Settling Insurers from any Medicare Claims arising out of or related to a Survivor Claim, and
any Claims related to the Trust’s obligations under this Plan.




                                              -26-
 Case 17-30601       Doc 360     Filed 03/06/20 Entered 03/06/20 11:30:27           Desc Main
                                 Document      Page 31 of 53


                                    ARTICLE VIII
                                 SETTLING INSURERS

       8.1     Insurance Settlement Agreements

        The Insurance Settlement Agreements shall automatically be, and hereby are,
incorporated by reference and made part of the Plan as if set forth fully herein. Upon (i) the
Confirmation Order becoming a Non-Appealable Order, (ii) the conditions precedent in each
Insurance Settlement Agreement being satisfied, and (iii) subject to any termination provisions in
an Insurance Settlement Agreement, the Insurance Settlement Agreements shall become fully
binding on the Trust, Protected Parties, the Reorganized Debtor, the UCC, Settling Insurers, the
Survivor Claimants, parties in interest in the Chapter 11 Case, and any of the foregoing Persons’
successors and assigns. The rights of the parties under any Insurance Settlement Agreements
shall be determined exclusively under the applicable Insurance Settlement Agreements and those
provisions of the applicable Approval Order approving such Insurance Settlement Agreements,
and the Confirmation Order. The Insurance Settlement Agreements shall survive the
confirmation, effectiveness, and consummation of the Plan.

       8.2     Sale Free and Clear of Interests of Settling Insurer Policies

        To the extent provided in each of the respective Insurance Settlement Agreements and
effective on the later of (i) the Effective Date of the Plan or (ii) the payment by the Settling
Insurer of the Insurance Settlement Amount due under such agreement, each and every Settling
Insurer Policy shall be sold to the issuing Settling Insurer pursuant to Bankruptcy Code Sections
105, 363, and 1123, free and clear of all liens, Claims and Interests of all Protected Parties and
Survivor Claimants; provided, however, that the certificates of insurance issued by Catholic
Mutual to the Diocese shall not be sold. As set forth in certain of the Insurance Settlement
Agreements and the corresponding Approval Orders, each Settling Insurer that is repurchasing
any Settling Insurer Policy is a good faith purchaser of such insurance policy within the meaning
of Bankruptcy Code Section 363(m), the consideration exchanged constitutes a fair and
reasonable settlement of the Parties’ disputes and of their respective rights and obligations
relating to each such Settling Insurer Policy and constitutes reasonably equivalent value, the
releases in such Insurance Settlement Agreements and the policy buyback comply with the
Bankruptcy Code and applicable non-bankruptcy laws, and each such Settling Insurer Policy
shall be terminated and be of no further force and effect with the issuing Settling Insurer having
fully and completely performed any and all obligations under each such Settling Insurer Policy,
including any performance owed to the Diocese and Parishes, and all limits of liability of each
such Settling Insurer Policy shall be deemed fully and properly exhausted.

       8.3     Resolution of Claims Involving Settling Insurers

        The Confirmation Order shall provide that within 10 days after payment of the Insurance
Settlement Amounts, the Diocese and the Settling Insurers shall effect dismissal with prejudice
of their Claims against each other in the Insurance Coverage Adversary Proceeding, with each
side to bear its own fees and costs.




                                              -27-
 Case 17-30601         Doc 360   Filed 03/06/20 Entered 03/06/20 11:30:27            Desc Main
                                 Document      Page 32 of 53


       8.4     The Settling Insurers’ Payments

       The Settling Insurers will pay to the Trust the sums set forth in their respective Insurance
Settlement Agreements within the time set forth in their respective Insurance Settlement
Agreements.

       8.5     Judgment Reduction

               8.5.1   Automatic Reduction

        In any proceeding, suit, or action to recover or obtain insurance coverage or proceeds for
a Survivor Claim from an Other Insurer, the following shall apply: If the Trust, a Protected Party,
a Survivor Claimant, or any other Person bound by the Plan obtains a judgment against the Other
Insurer, the judgment shall automatically be reduced by the amount, if any, that all Settling
Insurers would have been liable to pay such Other Insurer as a result of the Other Insurer’s
Related Insurance Claim against one or more Settling Insurers. To ensure that such a reduction is
accomplished, (i) the Person pursuing the Related Insurance Claim (whether the Trust, the
Protected Parties, a Survivor Claimant, or any other Person bound by the Plan) shall inform the
Other Insurer of the existence of this judgment reduction provision at the time a Claim is first
asserted against the Other Insurer; (ii) the Other Insurer’s Related Insurance Claim against a
Settling Insurer may be asserted as a defense in any proceeding, suit, or action to obtain
insurance coverage or proceeds from that Other Insurer for a Survivor Claim; and (iii) to the
extent the Other Insurer’s Related Insurance Claim against a Settling Insurer is determined to be
valid by the court presiding over such action, the liability of the Other Insurer shall be reduced
dollar for dollar by the amount so determined.

               8.5.2   Pursuit of Related Insurance Claims

        As provided in the Insurance Settlement Agreements, each Settling Insurer agrees that it
will not pursue any Related Insurance Claim that it might have against any other Settling Insurer
that does not assert a Related Insurance Claim against a corresponding Settling Insurer.
Notwithstanding the foregoing, if a Person pursues a Related Insurance Claim against a Settling
Insurer, then such Settling Insurer shall be free to assert its Related Insurance Claims against
such Person.

               8.5.3   Settlements with Other Insurers

        In the event that the Reorganized Debtor or the Trust executes a settlement agreement
with any Other Insurer after the Effective Date, the Reorganized Debtor and the Trust shall use
best efforts to obtain, from such Other Insurer, if any, agreements similar to those contained in
this Section.

       8.6     Further Assurances; Non-Material Modifications

       From and after the Effective Date, the Reorganized Debtor and the Settling Insurers shall
be authorized to enter into, execute, adopt, deliver, or implement all notes, contracts, security
agreements, instruments, releases, and other agreements or documents necessary to effectuate or
memorialize the settlements contained in this Article without further order of the Bankruptcy


                                               -28-
 Case 17-30601       Doc 360     Filed 03/06/20 Entered 03/06/20 11:30:27           Desc Main
                                 Document      Page 33 of 53


Court. The Reorganized Debtor and the Settling Insurers may make technical or immaterial
alterations, amendments, modifications, waivers, or supplements to the terms of any Insurance
Settlement Agreement. A class of Claims that has accepted the Plan shall be deemed to have
accepted the Plan, as altered, amended, modified, or supplemented under this Section, if the
proposed alteration, amendment, modification, or supplement does not materially and adversely
change the treatment of the Claims within such class. An order of the Bankruptcy Court
approving any amendment or modification made pursuant to this Section shall constitute an
order in aid of consummation of the Plan and shall not require the re-solicitation of votes on the
Plan.

       8.7     Indemnification Obligations

              a.    From and after the Effective Date, the Trust shall defend, indemnify,
       and hold harmless the Settling Insurers with respect to any and all Survivor Claims,
       Related Insurance Claims, and Medicare Claims.

               b.     The Reorganized Debtor shall defend, indemnify, and hold harmless
       the Settling Insurers with respect to any Survivor Claims subject to any limitations
       in the Insurance Settlement Agreements. The Settling Insurers shall have the right
       to defend any Claims identified in this Section 8.7 and shall do so in good faith.

               c.     The indemnification obligations of the Trust and the Reorganized
       Debtor to the Settling Insurers includes Survivor Claims made by Persons over
       whom the Diocese or Parishes do not have control, including any other Person who
       asserts Survivor Claims against or right to coverage under the Settling Insurer
       Policies. The Settling Insurers shall have the right to defend any Claims identified in
       this section and shall do so in good faith in the event the Settling Insurer chooses to
       defend such Claims. The Settling Insurers may undertake the defense of any Claim
       on receipt of such Claim without affecting such indemnification obligations. The
       Settling Insurers shall notify the Trust or the Reorganized Debtor, as applicable, as
       soon as practicable of any Claims identified in this section and of their choice of
       counsel. The Settling Insurers’ defense of any Claims shall have no effect on the
       obligations of the Trust or the Reorganized Debtor, as applicable, to indemnify the
       Settling Insurers for such Claims, as set forth in this section. The Trust or
       Reorganized Debtor, as applicable, is not obligated to indemnify the Settling
       Insurers for Claims that are or may be made against the Settling Insurers by other
       insurers. Any obligation of the Trust or Reorganized Debtor, as applicable, to
       indemnify the Settling Insurer under this section shall not exceed the Settlement
       Amount set forth in the Settlement Agreement as actually paid by the corresponding
       Settling Insurer. Subject to the limitations above concerning the maximum amounts
       the indemnifying party must pay, the Trust or Reorganized Debtor, as applicable,
       shall reimburse all reasonable attorneys’ fees, expenses, costs, and amounts
       incurred by the Settling Insurers in defending such Claims. In defense of any such
       Claims, the Settling Insurers may settle or otherwise resolve a Claim consistent with
       the terms of this Plan and with the prior consent of the indemnifying party, which
       consent shall not be unreasonably withheld.




                                              -29-
 Case 17-30601        Doc 360     Filed 03/06/20 Entered 03/06/20 11:30:27            Desc Main
                                  Document      Page 34 of 53


       8.8       Timing

        The injunctions, releases, and discharges to which any Settling Insurer is entitled
pursuant to such Insurance Settlement Agreement, the Plan, the Confirmation Order, the
Approval Orders, and the Bankruptcy Code shall only become effective when the Trust receives
the Insurance Settlement Amount in full from the corresponding Settling Insurer pursuant to the
terms of such Settling Insurer’s Insurance Settlement Agreement.

                                       ARTICLE IX
                                 ESTIMATIONS/ASSESSMENTS

       9.1       Estimations/Assessments are Not Binding

        Estimations of Class 1 Claims for purposes of voting, and the determination of
qualification, assignment of points, and payment of distributions of Survivor Claims under the
Survivor Claim Distribution Plan:

               a.      shall not (i) constitute an admission of liability by any Person with respect
       to such Claims; (ii) have any res judicata or collateral estoppel effect on any Person; (iii)
       constitute a settlement, release, accord, satisfaction, or novation of such Claims; (iv) be
       used by any third-party as a defense to any alleged joint liability; or (v) otherwise
       prejudice any rights of the Trust, Protected Parties, Settling Insurers, and Survivor
       Claimants in all other contexts or fora; and

                 b.    shall not be deemed to constitute a determination of liability of any
       Person.

                           ARTICLE X
 DISTRIBUTIONS AND CLAIMS ADMINISTRATION FOR CLAIMS OTHER THAN
                        SURVIVOR CLAIMS

       10.1      Distributions

       Unless otherwise provided in this Plan, distributions for Claims other than Survivor
Claims shall be made by the Reorganized Debtor.

       10.2      Method of Payment

       Except with respect to Survivor Claims, payments under this Plan will be made by check,
mailed with first class postage pre-paid, to the holder of each Claim at the address listed on its
Proof of Claim as of the Record Date, or if no Proof of Claim has been filed by the date of the
hearing on confirmation, to the address listed on the Schedules as of the Record Date. Holders of
Claims as of the Record Date may contact the Reorganized Debtor to amend their addresses as
follows:




                                               -30-
 Case 17-30601       Doc 360      Filed 03/06/20 Entered 03/06/20 11:30:27            Desc Main
                                  Document      Page 35 of 53


       The Diocese of New Ulm
       Attention: Thomas Holzer
       Catholic Pastoral Center
       1421 6th Street North
       New Ulm, MN 56073

       10.3    Reservation of Rights to Object to Claims

        Except with respect to Survivor Claims, the Reorganized Debtor shall have and retain any
and all objections to any and all Claims and motions or other requests for the payment of Claims,
whether Administrative Expense, secured, or unsecured, including, without limitation, any and
all objections to the validity or amount of any and all alleged Administrative Expense Claims,
priority tax Claims, liens and security interests, whether under the Bankruptcy Code, other
applicable law, or contract.

       10.4    Filing of Objections

        Except with respect to Survivor Claims or Administrative Expenses, any objections to
Claims will be filed within ninety (90) days after the Effective Date (unless such day is not a
business day, in which case such deadline will be the next business day thereafter) or at such
later date as approved by the Bankruptcy Court upon request from the Reorganized Debtor. Any
Claim objections arising solely under 11 U.S.C. § 502(d) are not subject to the 90-day deadline
and may be pursued through an adversary proceeding asserting an Avoidance Claim. An
objection to a Claim will be deemed properly served on the holder of the Claim if the
Reorganized Debtor effects service by any of the following methods: (i) in accordance with
Federal Rule of Civil Procedure 4, as made applicable by Bankruptcy Rule 7004; (ii) by first
class mail on the signatory on the Proof of Claim or other representative identified on the Proof
of Claim or Interest or any attachment thereto; or (iii) by first class mail on any counsel that has
appeared on the behalf of the claimholder in the Chapter 11 Case.

       10.5    Procedures for Treating and Resolving Disputed Claims

               10.5.1 No Distributions Pending Allowance

        Notwithstanding any other provision hereof, no payments or distributions will be made with
respect to all or any portion of a Disputed Claim, other than a Survivor Claim, unless and until all
objections to such Disputed Claim have been settled or withdrawn or have been determined by a
Non-Appealable Order, and the Disputed Claim has become an Allowed Claim.

               10.5.2 Claim Estimation

       Except with respect to Survivor Claims, the Diocese may request estimation or limitation
of any Disputed Claim that is contingent or unliquidated pursuant to Bankruptcy Code Section
502(c); provided, however, that the Bankruptcy Court will determine: (i) whether such Disputed
Claim is subject to estimation pursuant to Bankruptcy Code Section 502(c), and (ii) the timing
and procedures for such estimation proceedings, if any. Unless provided otherwise in an order of
the Bankruptcy Court, the estimated amount shall constitute the Allowed amount of such Claim
or a maximum limitation on such Claim, as the Bankruptcy Court may direct; provided,
however, that if the estimate constitutes the maximum limitation on such Claim, the Diocese may

                                               -31-
 Case 17-30601       Doc 360      Filed 03/06/20 Entered 03/06/20 11:30:27            Desc Main
                                  Document      Page 36 of 53


elect to pursue supplemental proceedings to object to the ultimate allowance of such Claim. The
foregoing shall not limit the rights granted by Bankruptcy Code Section 502(j).

               10.5.3 No Distribution if Cause of Action Asserted

       Notwithstanding any other provision hereof, no payment or distribution will be made
with respect to all or any portion of a Claim or Allowed Claim held by a claimant against whom
an Avoidance Claim or Cause of Action is asserted unless and until such Avoidance Claim or
Cause of Action has been settled or withdrawn or has been determined by Non-Appealable
Order.

               10.5.4 Payment Upon Allowance and Disallowance of Disputed Claims

        At such time as a Disputed Claim becomes, in whole or in part, an Allowed Claim, the
Reorganized Debtor shall distribute to the holder thereof the distribution(s) to which the holder is
then entitled under the Plan. Such distribution, if any, shall be made as soon as practicable after
the entry of the Non-Appealable Order allowing the Claim.

       10.6    Record Date

        The Record Date for Claim transfers is the Confirmation Date. Claim transfers will not be
recognized after the Confirmation Date. Payment under the Plan will be mailed to the address of
the holder of the Claim as of the Record Date until the holder of the Claim as of the Record Date
notifies the Reorganized Debtor in writing of a different address.

       10.7    De Minimis Distributions

        The Reorganized Debtor shall not be required to make any payment of less than twenty-
five dollars ($25.00) with respect to any Allowed General Unsecured Claim.

       10.8    Unclaimed Payments

        In the event a payment is returned to the Reorganized Debtor unclaimed, with no
indication of the payee’s forwarding address, the Reorganized Debtor will hold such payment for
a period of 90 days from the date of return. If not claimed by the payee by the end of that period,
the funds will be retained by the Reorganized Debtor.

       10.9    Time Bar to Check Payments

        Checks issued by the Reorganized Debtor shall be null and void if not negotiated within
90 days from and after the date of issuance. Requests for re-issuance of any check shall be made
to the Reorganized Debtor by the holder of the Allowed Claim with respect to which such check
originally was issued. Any claim in respect of such a voided check must be made on or before
120 days after the date of issuance of such check. After 120 days after issuance of a non-
negotiated check for which the holder of the Allowed Claim did not request re-issuance, all
claims in respect of voided checks shall be Discharged and forever barred.




                                               -32-
 Case 17-30601      Doc 360      Filed 03/06/20 Entered 03/06/20 11:30:27         Desc Main
                                 Document      Page 37 of 53


       10.10 Setoffs

        The Reorganized Debtor may, pursuant to applicable non-bankruptcy law, set off against
any distribution(s) to be made pursuant to the Plan, the claims, rights, and Causes of Action of
any nature the Diocese may hold against the holder of such Allowed Claim; provided, however,
that neither the failure to effect such a setoff nor the allowance of any Claim hereunder shall
constitute a waiver or release of any such claims, rights, and Causes of Action that the Diocese
holds or may hold against such holder.

                              ARTICLE XI
                EXECUTORY CONTRACTS AND UNEXPIRED LEASES

       11.1   Assumption or Rejection of Executory Contracts and Unexpired Leases

        Each Assumed Agreement shall be assumed as of the Effective Date, to the extent that
each such Assumed Agreement has not already expired, concluded, or terminated under its own
terms. All other executory contracts, unexpired leases, or other agreements that are not Assumed
Agreements and were not previously assumed or rejected by order of the Bankruptcy Court in
the Chapter 11 Case shall be deemed rejected as of the Effective Date. Entry of the Confirmation
Order shall constitute, pursuant to Bankruptcy Code Sections 365 and 1123, the approval of the
rejection of all such executory contracts and unexpired leases.

       11.2   Cure of Defaults

      Payments of any Cure Amount Claims relating to the Assumed Agreements shall be
made pursuant to Plan Section 3.1.2.

       11.3   Bar Dates for Rejection Damage Claims

       To the extent not subject to a claim filing deadline set forth in any prior or subsequent
order of the Bankruptcy Court, claims arising out of the rejection of an executory contract or
unexpired lease pursuant to Plan Section 11.1 must be filed with the Bankruptcy Court no later
than 30 days after the entry of the Confirmation Order and, upon allowance, shall be an Allowed
General Unsecured Claim. Any Claims not filed within such applicable time periods shall be
forever barred from receiving a distribution from the estate, the Diocese, or the Reorganized
Debtor.
                                  ARTICLE XII
                             EFFECTIVENESS OF THE PLAN

       12.1   Conditions Precedent to the Effective Date

        The Effective Date shall not occur, and this Plan shall not be consummated, unless and
until each of the following conditions have been satisfied:

              a.      The Bankruptcy Court shall have entered the Confirmation Order, the
       Confirmation Order shall be a Non-Appealable Order, and no stay of the Confirmation
       Order shall then be in effect.



                                             -33-
 Case 17-30601       Doc 360      Filed 03/06/20 Entered 03/06/20 11:30:27            Desc Main
                                  Document      Page 38 of 53


               b.      All Insurance Settlement Agreements shall have been duly executed by all
       parties thereto and filed with the Bankruptcy Court, in each case in form and substance
       satisfactory to the Diocese, the UCC, and the Settling Insurers.

             c.        The Trustee and the Reorganized Debtor shall have executed the Trust
       Agreement.

               d.      All Approval Orders shall have become a Non-Appealable Order.

              e.      The payments discussed in Subsections 5.1.1 and 5.1.2 shall have been
       received by the Trust.

              f.     The Plan has not been materially amended, altered, or modified as
       confirmed by the Confirmation Order, unless such material amendment, alteration, or
       modification has been made with consent of the Diocese.

       12.2    Notice of Effective Date

        The Plan Proponents shall file a notice with the Bankruptcy Court within three (3) days
after the occurrence of the Effective Date. Such notice will include all relevant deadlines put into
effect by the occurrence of the Effective Date.

       12.3    Effect of Non-Occurrence of Conditions

         If substantial consummation of the Plan does not occur, the Plan will be null and void in
all respects and nothing contained in the Plan or the Disclosure Statement will: (i) constitute a
waiver or release of any Claims by or against the Protected Parties or the Settling Insurers; (ii)
prejudice in any manner the rights of the Protected Parties, the Trust, or the Settling Insurers; or
(iii) constitute an admission, acknowledgement, offer, or undertaking by the Protected Parties or
the Settling Insurers in any respect, including but not limited to, in any proceeding or case
against the Diocese; or (iv) be admissible in any action, proceeding or case against the Protected
Parties or Settling Insurers in any court or other forum.

                                   ARTICLE XIII
                               EFFECTS OF CONFIRMATION

       13.1    Discharge

        Except as otherwise expressly provided in the Plan or in the Confirmation Order, on the
Effective Date, the Diocese will be Discharged from, and its liability will be extinguished
completely in respect to, any Claim and debt, whether reduced to judgment or not, liquidated or
unliquidated, contingent or noncontingent, asserted or unasserted, fixed or not, matured or
unmatured, disputed or undisputed, legal or equitable, known or future, that arose before the
Confirmation Date, including, without limitation, all Interest, if any, on any such Claims and
debts, whether such Interest accrued before or after the Filing Date, and including all Claims and
debts of the kind specified in Bankruptcy Code Sections 502(g), 502(h), and 502(i), whether or
not a Proof of Claim is filed or is deemed filed under Bankruptcy Code Section 501, such Claim
is Allowed under Bankruptcy Code Section 502, or the holder of such Claim has accepted the
Plan.

                                               -34-
 Case 17-30601       Doc 360     Filed 03/06/20 Entered 03/06/20 11:30:27           Desc Main
                                 Document      Page 39 of 53



       13.2    Title to and Vesting of Assets

        All property of the Diocese and the estate is dealt with by this Plan; therefore, on the
Effective Date, to the full extent allowed by Bankruptcy Code Sections 1141(b) and 1141(c), all
property of the Diocese and the estate, including Retained Claims, shall vest in the Reorganized
Debtor and such property shall be free and clear of all Interests of creditors and equity security
holders, except to the extent the Plan explicitly provides that such Interests are retained. From
and after the Effective Date, the Reorganized Debtor may operate, use, acquire, and dispose of
property in accordance with the Plan, free and clear of any restrictions of the Bankruptcy Code
and the Bankruptcy Rules, and in all respects as if there were no pending case under any chapter
or provision of the Bankruptcy Code, except as provided in this Plan. The Reorganized Debtor
may pursue any Retained Claims at the discretion of the Reorganized Debtor and will retain the
proceeds thereof, if any.

       13.3    Corporate Action

        On the Effective Date, all matters provided for herein that would otherwise require
approval of the management of the Diocese shall be deemed to have occurred and shall be in
effect from and after the Effective Date pursuant to the applicable general corporation law of
Minnesota, without any requirement of further action by the management of the Diocese.

       13.4    Identity of Officers of Reorganized Debtor

        In accordance with Bankruptcy Code Section 1129(a)(5), the identities and affiliations of
the Persons proposed to serve as the corporate Members of the Reorganized Debtor and the
persons proposed to serve as directors and officers of the Reorganized Debtor on and after the
Effective Date are set forth on Exhibit H.

       13.5    Exculpation and Limitation of Liability

        From and after the Effective Date, none of the Exculpated Parties shall have or
incur any liability for, and each Exculpated Party shall be released from, any Claim, Cause
of Action, or liability to any other Exculpated Party, to any holder of a Claim, or to any
other party in interest, for any act or omission that occurred during and in connection with
the Chapter 11 Case or in connection with the preparation and filing of the Chapter 11
Case, the formulation, negotiation, or pursuit of confirmation of the Plan, the
consummation of the Plan, the administration of the Plan or the property to be distributed
under the Plan, the formulation and negotiation of an Insurance Settlement Agreement, or
the seeking or obtaining of an Approval Order related to an Insurance Settlement
Agreement, except for Claims, Causes of Action, or liabilities arising from the gross
negligence, willful misconduct, fraud, or breach of the fiduciary duty of loyalty of any
Exculpated Party, in each case subject to determination of such by Non-Appealable Order
of a court of competent jurisdiction and provided that any Exculpated Party shall be
entitled to reasonably rely upon the advice of counsel with respect to its duties and
responsibilities (if any) under the Plan. Without limiting the generality of the foregoing, the
UCC and the Diocese and their respective officers, board and committee members,



                                                -35-
 Case 17-30601       Doc 360     Filed 03/06/20 Entered 03/06/20 11:30:27            Desc Main
                                 Document      Page 40 of 53


employees, attorneys, financial advisors, and other Professionals shall be entitled to and
granted the benefits of Bankruptcy Code Section 1125(e) and the Channeling Injunction.

       13.6    Limitation of Liability

       The Protected Parties, the Trust, the Trustee, and professionals employed by the
foregoing shall not have any liability to any entity, including any governmental entity or Insurer,
on account of payments made to a Survivor Claimant, including any liability under the MSPA.

       13.7    Channeling Injunction Preventing Prosecution of Channeled Claims Against
               Protected Parties and Settling Insurers

       In consideration of the undertakings of the Protected Parties and the Settling
Insurers under the Plan, their contributions to the Trust, and other consideration, and
pursuant to their respective settlements with the Diocese and to further preserve and
promote the agreements between and among the Protected Parties and any Settling
Insurers, and pursuant to Bankruptcy Code Sections 105 and 363:

             a.     any and all Channeled Claims are channeled into the Trust and shall
       be treated, administered, determined, and resolved under the procedures and
       protocols and in the amounts as established under the Plan and the Trust
       Agreement as the sole and exclusive remedy for all holders of Channeled Claims;
       and

               b.    any and all Persons who have held or asserted, hold or assert, or may
       in the future hold or assert any Channeled Claims are hereby permanently stayed,
       enjoined, barred, and restrained from taking any action, directly or indirectly, for
       the purposes of asserting, enforcing, or attempting to assert or enforce any
       Channeled Claim against the Protected Parties or Settling Insurers, including:

                       (1)    commencing or continuing in any manner any action or other
               proceeding of any kind with respect to any Channeled Claim against any of
               the Protected Parties or the Settling Insurers or against the property of any
               of the Protected Parties or the Settling Insurers;

                      (2)     enforcing, attaching, collecting or recovering, or seeking to
               accomplish any of the preceding, by any manner or means, from any of the
               Protected Parties or the Settling Insurers, or the property of any of the
               Protected Parties or the Settling Insurers, any judgment, award, decree, or
               order with respect to any Channeled Claim against any of the Protected
               Parties or the Settling Insurers;

                       (3)    creating, perfecting, or enforcing, or seeking to accomplish any
               of the preceding, any lien of any kind relating to any Channeled Claim
               against any of the Protected Parties or the Settling Insurers, or the property
               of the Protected Parties or the Settling Insurers;

                      (4)    asserting, implementing, or effectuating, any Channeled Claim
               of any kind against:

                                               -36-
 Case 17-30601      Doc 360      Filed 03/06/20 Entered 03/06/20 11:30:27        Desc Main
                                 Document      Page 41 of 53


                            A.     any obligation due any of the Protected Parties or the
                     Settling Insurers;

                            B.      any of the Protected Parties or the Settling Insurers; or

                            C.     the property of any of the Protected Parties or the
                     Settling Insurers.

                     (5)    taking any act, in any manner, in any place whatsoever, that
              does not conform to, or comply with, the provisions of the Plan; and

                     (6)     asserting or accomplishing any setoff, right of indemnity,
              subrogation, contribution, or recoupment of any kind against an obligation
              due to any of the Protected Parties, the Settling Insurers, or the property of
              the Settling Insurers.

       The Channeling Injunction is an integral part of the Plan and is essential to the
Plan’s consummation and implementation. It is intended that the channeling of the
Channeled Claims as provided in this section shall inure to the benefit of the Protected
Parties and Settling Insurers. In a successful action to enforce the injunctive provisions of
this Section in response to a willful violation thereof, the moving party shall be entitled to
recover all costs and expenses incurred, including reasonable attorneys’ fees, from the non-
moving party, and such other legal or equitable remedies as are just and proper, after
notice and a hearing.

       13.8   Supplemental Settling Insurer Injunction

        Pursuant to Bankruptcy Code Sections 105(a) and 363 and in consideration of the
undertakings of the Settling Insurers pursuant to the Insurance Settlement Agreements,
including certain Settling Insurers’ purchase of the applicable Settling Insurer Policies free
and clear of all Interests pursuant to Bankruptcy Code Section 363(f), any and all Persons
who have held, now hold, or who may in the future hold any Interests (including all debt
holders, all equity holders, all Persons holding a Claim, governmental, tax and regulatory
authorities, lenders, trade and other creditors, Survivor Claimants, Other Insurers,
perpetrators and all others holding Interests of any kind or nature whatsoever, including
those Claims released or to be released pursuant to an Insurance Settlement Agreement)
against any of the Protected Parties or the Settling Insurers, which, directly or indirectly,
arise from, relate to, or are in connection with any Survivor Claims that are covered or
alleged to be covered under the Settling Insurer Policies, or any Related Insurance Claims
related to such Survivor Claims, are hereby permanently stayed, enjoined, barred, and
restrained from taking any action, directly or indirectly, to assert, enforce or attempt to
assert or enforce any such Interest against the Settling Insurers, Settling Insurer Policies,
or Protected Parties to the extent such Interests arise from the same injury or damages
asserted in connection with a Survivor Claim, including:

             a.     commencing or continuing in any manner any action or other
       proceeding, whether legal, equitable or otherwise, against the Protected Parties or



                                            -37-
 Case 17-30601       Doc 360      Filed 03/06/20 Entered 03/06/20 11:30:27             Desc Main
                                  Document      Page 42 of 53


       the Settling Insurers or the property of the Protected Parties or the Settling
       Insurers;

              b.    enforcing, attaching, collecting, or recovering, or seeking to do any of
       the preceding, by any manner or means, any judgment, award, decree or order
       against the Protected Parties or the Settling Insurers or the property of the
       Protected Parties or the Settling Insurers;

              c.     creating, perfecting, or enforcing, or seeking to do any of the
       preceding, any lien of any kind against the Protected Parties or the Settling Insurers
       or the property of the Protected Parties or the Settling Insurers;

              d.     asserting or accomplishing any setoff, right of indemnity, subrogation,
       contribution, or recoupment of any kind against any obligation due to the Protected
       Parties or the Settling Insurers or the property of the Protected Parties or the
       Settling Insurers; and

             e.      taking any act, in any manner, in any place whatsoever, that does not
       conform to, or comply with, the provisions of the Plan.

The foregoing injunctive provisions are an integral part of this Plan and are essential to its
implementation.

       13.9    Protected Parties’ Waiver and Consent

        In consideration of the releases and Channeling Injunction, the Supplemental Settling
Insurer Injunction, and other covenants set forth herein, subject to the occurrence of the Effective
Date, each of the Protected Parties:

               a.      irrevocably and unconditionally, without limitation, releases, acquits,
       forever discharges, and waives any Claims and/or Interests they have or might have now
       or in the future against the other Protected Parties, the Reorganized Debtor, and the
       Settling Insurers with respect to any and all Related Insurance Claims, any contribution,
       subrogation, indemnification, or other similar Claim arising from or relating to Survivor
       Claims covered or alleged to be covered under the Settling Insurer Policies, and any
       Settling Insurer Policies; and

               b.      consents to the sale of Protected Parties’ Claims and/or Interests, if any, in
       the Settling Insurer Policies in accordance with the Insurance Settlement Agreements and
       to the contribution of the proceeds from such sale and settlement to the Trust, as provided
       in the Plan.

       13.10 Debtor Waiver and Release of Claims

        In consideration of any payments to be made by the Settling Insurers and other
consideration provided by each Settling Insurer, upon payment by the Settling Insurers of their
respective settlement amounts under the corresponding Insurance Settlement Agreements, the
Diocese irrevocably and unconditionally, without limitation, releases, acquits, forever
discharges, and waives any Interests they have or might have now or in the future (i) under the

                                                -38-
 Case 17-30601       Doc 360      Filed 03/06/20 Entered 03/06/20 11:30:27            Desc Main
                                  Document      Page 43 of 53


Settling Insurer Policies to the extent those Settling Insurer Policies are bought back under any
Insurance Settlement Agreement and this Plan; (ii) against the Settling Insurers with respect to
any Survivor Claim; and (iii) against the other Protected Parties with respect to any Channeled
Claim.

       13.11 Injunctions in Full Force and Effect

        All injunctions and/or stays provided for in the Plan, the injunctive provisions of
Bankruptcy Code Sections 524 and 1141, and all injunctions or stays protecting any Settling
Insurer that has purchased its policies of insurance or certificates of insurance, free and clear of
all liens, Claims, and Interests pursuant to Bankruptcy Code Sections 105, 363, and 1123, are
permanent and will remain in full force and effect following the Effective Date of the Plan and
are not subject to being vacated or modified. The injunctions and releases contained in the Plan
shall control notwithstanding any other provision in the Plan or in any Insurance Settlement
Agreement.

       13.12 Injunctions Integral

      The foregoing injunctive provisions are an integral part of the Plan and are essential to its
implementation. Any and all currently pending court proceedings, the continuation of which
would violate Article 13 of the Plan or the releases provided for under the Plan or Insurance
Settlement Agreements shall be dismissed with prejudice.

       13.13 No Bar on Certain Claims.

       Notwithstanding the foregoing injunctions and Plan provisions, nothing in this Plan shall
be construed to bar either (i) a Claim based on Abuse against a Person who is not a Protected
Party or a Settling Insurer or (ii) a Claim by such Person for insurance coverage in connection
with a Claim described in the foregoing clause (i) under an insurance policy other than the
Settling Insurer Policies.

       13.14 Defense and Indemnity for Covered Non-Survivor Claims

        After the Effective Date, the Reorganized Debtor will defend and indemnify any
Protected Party with respect to any Covered Non-Survivor Claims, and, if so required by the
Insurance Settlement Agreements, will defend and indemnify the Settling Insurers with respect
to any Covered Non-Survivor Claims. As to any Claim against the Trust that qualifies as a
Covered Non-Survivor Claim, the Reorganized Debtor will also undertake on behalf of the Trust
the enforcement of the injunctions set forth in the Plan, will defend the Covered Non-Survivor
Claim, and, if judgment is entered on such Claim, will indemnify the Trust for any liability for
such Claim. The Reorganized Debtor may not seek insurance coverage for the Claims defended
or indemnified under this Section from the Settling Insurers under any Settling Insurer Policy.
Nothing in this provision or any other Plan provision is intended to suggest that any Person is
entitled to obtain a judgment on a Covered Non-Survivor Claim or other Enjoined Claim, that
such judgment would be covered under any Settling Insurer Policy, or that any Person is entitled
to seek coverage for such judgment against any Protected Party or Settling Insurer in violation of
the Discharge, Channeling Injunction, or Supplemental Settling Insurer Injunction. For the
avoidance of doubt, nothing contained in this Section or the Plan is intended to provide, expand,


                                               -39-
 Case 17-30601        Doc 360     Filed 03/06/20 Entered 03/06/20 11:30:27              Desc Main
                                  Document      Page 44 of 53


modify or add coverage for the Diocese or any other Protected Party under any Settling Insurer
Policy to cover the Diocese’s indemnification of any Covered Non-Survivor Claims.

       13.15 Effectuating Documents; Further Transactions; Exemption from Certain
             Transfer Taxes

        The Diocese and Reorganized Debtor shall be authorized to execute, deliver, file, or
record such contracts, instruments, releases, and other agreements or documents and take such
actions as may be necessary or appropriate to effectuate and implement the provisions of this
Plan. Pursuant to Bankruptcy Code Section 1146(a), the following shall not be subject to any
stamp tax, real estate transfer tax, mortgage recording tax, sales or use tax, or similar tax: (i) the
creation of any mortgage, deed of trust, lien, or other security interest; (ii) the making or
assignment of any lease or sublease; or (iii) the making or delivery of any deed or other
instrument of transfer under, in furtherance of, or in connection with this Plan, including any
merger agreements, agreements of consolidation, restructuring, disposition, liquidation or
dissolution, deeds, bills of sale, or assignments executed in connection with any of the foregoing
or pursuant to this Plan.

       13.16 Cancellation of Instruments

        On the Effective Date, all instruments evidencing or creating any indebtedness or
obligation of the Diocese, except such instruments that are authorized or issued under this Plan,
shall be cancelled and extinguished. The holders of, or parties to, the cancelled notes and other
agreements and instruments shall have no rights arising from or relating to such notes, share
certificates, and other agreements and instruments or the cancellation thereof, except any rights
provided pursuant to this Plan.

       13.17 Dissolution of the Committee

        On the Effective Date, the UCC shall be dissolved, and the members thereof and the
professionals retained thereby shall be released and discharged from their respective fiduciary
obligations.

                                    ARTICLE XIV
                               RETENTION OF JURISDICTION

       14.1    By the Bankruptcy Court

        Pursuant to Sections 105, 1123(a)(5), and 1142(b) of the Bankruptcy Code, and 28
U.S.C. Sections 1334 and 157, on and after the Effective Date, the Bankruptcy Court shall retain:
(i) original and exclusive jurisdiction over the Chapter 11 Case, (ii) original, but not exclusive,
jurisdiction to hear and determine all core proceedings arising under the Bankruptcy Code or
arising in the Chapter 11 Case, and (iii) original, but not exclusive, jurisdiction to hear and make
proposed findings of fact and conclusions of law in any non-core proceedings related to the
Chapter 11 Case and the Plan, including matters concerning the interpretation, implementation,
consummation, execution, or administration of the Plan. Subject to, but without limiting the
generality of the foregoing, the Bankruptcy Court’s post-Effective Date jurisdiction shall include
jurisdiction:

                                                -40-
Case 17-30601   Doc 360     Filed 03/06/20 Entered 03/06/20 11:30:27             Desc Main
                            Document      Page 45 of 53


    a.    over disputes concerning the ownership of Claims;

    b.    over disputes concerning the distribution or retention of assets under the Plan;

    c.    over objections to Claims, motions to allow late-filed Claims, and motions to
          estimate Claims;

    d.    over proceedings to determine the extent, validity, or priority of any Lien asserted
          against property of the Diocese, the Estate, or Trust, or property abandoned or
          transferred by the Diocese, the Estate, or the Trust;

    e.    over motions to approve Insurance Settlement Agreements entered into after the
          Effective Date by the Trustee;

    f.    over matters related to the assets of the Estate or of the Trust, including the terms
          of the Trust, or the recovery, liquidation, or abandonment of Trust Assets;

    g.    the removal of the Trustee and the appointment of a successor Trustee;

    h.    over matters relating to the subordination of Claims;

    i.    to enter and implement such orders as may be necessary or appropriate in the
          event the Confirmation Order is for any reason stayed, revoked, modified or
          vacated;

    j.    to consider and approve modifications of or amendments to the Plan, to cure any
          defects or omissions or to reconcile any inconsistencies in any order of the
          Bankruptcy Court, including the Confirmation Order;

    k.     to issue orders in aid of execution, implementation, or consummation of the Plan,
          including the issuance of orders enforcing any and all releases and injunctions
          issued under or pursuant to this Plan and any Diocesan Insurance Settlement
          Agreement;

    l.    over disputes arising from or relating to the Plan, the Confirmation Order, or any
          agreements, documents, or instruments executed in connection therewith;

    m.    over requests for allowance of payment of Claims entitled to priority under
          Sections 507(a)(2) and 503(b)(9) of the Bankruptcy Code and any objections
          thereto;

    n.    over all applications for compensation under Bankruptcy Code Sections 327, 328,
          329, and 330;

    o.    over matters concerning state, local, or federal taxes in accordance with Sections
          346, 505, and 1146 of the Bankruptcy Code;

    p.    over conflicts and disputes among the Trust, the Reorganized Debtor, and holders
          of Claims;


                                          -41-
 Case 17-30601       Doc 360     Filed 03/06/20 Entered 03/06/20 11:30:27             Desc Main
                                 Document      Page 46 of 53


       q.      over disputes concerning the existence, nature, or scope of the Discharge,
               including any dispute relating to any liability arising out of the termination of
               employment or the termination of any employee or retiree benefit program,
               regardless of whether such termination occurred prior to or after the Effective
               Date;

       r.      to issue injunctions, provide declaratory relief, or grant such other legal or
               equitable relief as may be necessary or appropriate to restrain interference with
               the Plan, the Diocese or its property, the Reorganized Debtor or its property, the
               Estate or its property, the Trust or its property, Trustee, the Professionals, or the
               Confirmation Order;

       s.      to enter a Final Decree closing the Chapter 11 Case;

       t.      to enforce all orders previously entered by the Bankruptcy Court; and

       u.      over any and all other suits, adversary proceedings, motions, applications, and
               contested matters that may be commenced or maintained pursuant to the Chapter
               11 Case or the Plan.

       14.2    By the District Court

        Pursuant to Sections 105, 1123(a)(5), and 1142(b) of the Bankruptcy Code, and 28
U.S.C. Section 1334, on and after the Effective Date, the District Court shall retain original, but
not exclusive, jurisdiction to hear and determine all matters arising under the Bankruptcy Code
or arising in or related to the Chapter 11 Case.

       14.3    Actions to Collect Amounts Owed Pursuant to the Plan

       Notwithstanding anything to the contrary in this Section, the Diocese, the Reorganized
Debtor and the Trust may, but are not required to, commence an adversary proceeding to collect
amounts owed pursuant to the Plan for any settlements embodied in the Plan or later approved by
the Bankruptcy Court, which are not paid in accordance with this Plan. Any such action may be
commenced by filing a motion in aid of confirmation with the Bankruptcy Court.

       14.4    Case Closure

       The existence and continued operation of the Trust shall not prevent the Bankruptcy
Court from closing the Chapter 11 Case. The Trustee will not take any actions to unreasonably
keep the case open. In an action involving the Trust, any costs incurred in reopening the Chapter
11 Case, including any statutory fees will be paid by the Trustee from the Trust Assets in
accordance with an order of the Bankruptcy Court.

                            ARTICLE XV
              INCORPORATION OF CHILD PROTECTION PROTOCOLS

       15.1    Child Protection Protocols

       The Child Protection Protocols are incorporated into the Plan.


                                               -42-
 Case 17-30601       Doc 360      Filed 03/06/20 Entered 03/06/20 11:30:27            Desc Main
                                  Document      Page 47 of 53


                                   ARTICLE XVI
                              MISCELLANEOUS PROVISIONS

       16.1    Modification of the Plan

        The Plan Proponents may jointly modify the Plan at any time prior to the confirmation
hearing in accordance with Bankruptcy Code Section 1127(a). After the Confirmation Date and
prior to substantial consummation, the Plan Proponents may jointly modify the Plan in
accordance with Bankruptcy Code Section 1127(b) by filing a motion on notice as required
under the applicable Bankruptcy Rules, and the solicitation of all creditors and other parties in
interest shall not be required unless directed by the Bankruptcy Court. Notwithstanding the
foregoing, those provisions of the Plan that implement and supplement the Insurance Settlement
Agreements, including the provisions in Articles VIII and XIII, may not be severed, waived,
amended, deleted, or otherwise modified without the prior written approval of all of the Settling
Insurers affected by such severance, waiver, amendment, deletion, or modification.

       16.2    U.S. Trustee Reports

        From the Effective Date until the Chapter 11 Case is closed, the Reorganized Debtor
shall, within thirty (30) days of the end of each fiscal quarter, file with the Bankruptcy Court and
submit to the U.S. Trustee, quarterly reports setting forth all receipts and disbursements as
required by the U.S. Trustee guidelines. The Reorganized Debtor will not be required to file
monthly operating reports or provide copies of bank account statements.

       16.3    Severability of Plan Provisions

       Except as specifically provided herein, the terms of the Plan constitute interrelated
compromises and are not severable, and no provision of the Plan may be stricken, altered, or
invalidated, except by amendment of the Plan by the Plan Proponents.

       16.4    Regulated Rates

      This Plan affects no rates subject to approval by any governmental regulatory
commission.

       16.5    Successors and Assigns

        The rights, benefits, and obligations of any Person named or referred to in this Plan shall
be binding on, and shall inure to the benefit of, any heir, executor, administrator, successor, or
assign of such Person.

       16.6    Governing Law

        The rights, duties, and obligations arising under the Plan shall be governed by, and
construed and enforced in accordance with, the Bankruptcy Code and, to the extent not
inconsistent therewith, the laws of the State of Minnesota, without giving effect to principles of
conflict of laws.




                                               -43-
 Case 17-30601        Doc 360     Filed 03/06/20 Entered 03/06/20 11:30:27             Desc Main
                                  Document      Page 48 of 53


       16.7    Construction

       The section headings contained in this Plan are for reference purposes and shall not affect
in any way the meaning or interpretation of the Plan. To the extent of any inconsistencies
between the information contained in the Disclosure Statement and the terms and provisions of
the Plan, the terms and provisions of the Plan shall govern.

       16.8    Revocation

       The Plan Proponents reserve the right to revoke and withdraw the Plan prior to entry of
the Confirmation Order.

       16.9    Controlling Documents

         In the event and to the extent that any provision of the Plan or Trust Agreement is
inconsistent with any provision of the Disclosure Statement, the provisions of the Plan or Trust
Agreement, as applicable, shall control and take precedence. In the event and to the extent that
any provision of the Trust Agreement (other than provisions relating to the Trustee’s authority to
act) is inconsistent with any provision of this Plan, this Plan shall control and take precedence. In
the event and to the extent that any provision of the Confirmation Order is inconsistent with any
provision of the Plan or the Trust Agreement, the provisions of the Confirmation Order shall
control and take precedence.

       16.10 Notices

        Any notices or requests by parties in interest under or in connection with the Plan shall be
in writing and served either by: (i) certified mail, return receipt requested, postage prepaid,
(ii) hand delivery, or (iii) reputable overnight delivery service, all charges prepaid, and shall be
deemed to have been given when received by the following parties:

       If to the Diocese or the Reorganized Debtor:

               The Diocese of New Ulm
               Attn: Thomas J. Holzer
               Catholic Pastoral Center
               1421 6th Street North
               New Ulm, MN 56073

               with a copy to:

               Fredrikson & Byron, P.A.
               Attn: Steven R. Kinsella
               200 South Sixth Street, Suite 4000
               Minneapolis, MN 55401




                                                -44-
 Case 17-30601       Doc 360      Filed 03/06/20 Entered 03/06/20 11:30:27            Desc Main
                                  Document      Page 49 of 53


               If to the Trust or the Trustee:

               DW Harrow & Assoc., LLC
               1880 State Highway 309
               Kerens, TX 75144

       16.11 Filing of Additional Documents

       At any time before substantial consummation, the Diocese, the Trust, or the Reorganized
Debtor, as appropriate, may file with the Bankruptcy Court or execute, as appropriate, such
agreements and other documents as may be necessary or appropriate to effectuate and further
evidence the terms and conditions of the Plan, or otherwise to comply with applicable law.

       16.12 Direction to a Party

        On and after the Effective Date, the Trust or the Reorganized Debtor, as applicable, may
apply to the Bankruptcy Court for entry of an order directing any Person to execute or deliver or
to join in the execution or delivery of any instrument or document reasonably necessary or
reasonably appropriate to effect a transfer of properties dealt with by the Plan, and to perform
any other act (including satisfaction of any lien or security interest) that is reasonably necessary
or reasonably appropriate for the consummation of the Plan.

       16.13 Certain Actions

        By reason of entry of the Confirmation Order, prior to, on or after the Effective Date (as
appropriate), all matters provided for under the Plan that would otherwise require approval of the
officers of the Diocese under the Plan, including: (i) the adoption, execution, delivery, and
implementation of all contracts, leases, instruments, releases, and other agreements or documents
related to the Plan, and (ii) the adoption, execution, and implementation of other matters
provided for under the Plan involving the Diocese or organizational structure of the Diocese shall
be deemed to have occurred and shall be in effect prior to, on or after the Effective Date (as
appropriate), pursuant applicable non-bankruptcy law, without any requirement of further action
by the officers of the Diocese.

       16.14 Plan as Settlement Communication

        The Plan furnishes or offers or promises to furnish (or accepts or offers or promises to
accept) valuable consideration in compromising or attempting to compromise Claims and Causes
of Action that are Disputed as to validity or amount (including Survivor Claims and the
Insurance Adversary Proceeding), except as otherwise provided above. Accordingly, the Plan,
the Disclosure Statement, and any communications regarding the Plan or the Disclosure
Statement are subject in all respects to Federal Rule of Evidence 408 and any comparable
provision(s) of applicable state law precluding their use as evidence of liability for, or the
validity or invalidity of, any Disputed Claim or Cause of Action. Except as expressly set forth in
this Plan, nothing in this Plan is intended to constitute a compromise of Survivor Claims.




                                                 -45-
 Case 17-30601       Doc 360     Filed 03/06/20 Entered 03/06/20 11:30:27          Desc Main
                                 Document      Page 50 of 53


       16.15 Other Rights

       Except as expressly set forth in this Plan, nothing in the Plan shall preclude any Person
from asserting in any proceeding, or against any award or judgment entered in such proceeding,
any and all rights that may be accorded under Minnesota law, or any other applicable statutory or
common law, of contribution, indemnity, reduction, credit, or setoff, arising from the settlement
and resolution of the Survivor Claims.

                                ARTICLE XVII
                          BANKRUPTCY RULE 9019 REQUEST

      Pursuant to Bankruptcy Rule 9019 and through the Plan, the Plan Proponents request
approval of all compromises and settlements included in the Plan.

                                   ARTICLE XVIII
                                CONFIRMATION REQUEST

      The Plan Proponents request confirmation of the Plan under Bankruptcy Code Section
1129 with respect to any impaired class that does not accept the Plan or is deemed to reject the
Plan.




                                              -46-
Case 17-30601   Doc 360   Filed 03/06/20 Entered 03/06/20 11:30:27   Desc Main
                          Document      Page 51 of 53
 Case 17-30601       Doc 360    Filed 03/06/20 Entered 03/06/20 11:30:27   Desc Main
                                Document      Page 52 of 53


                       [Signature page for Joint Plan of Reorganization]

       IN WITNESS WHEREOF, the undersigned has executed this Second Amended Chapter
11 Plan of Reorganization this 6th day of March, 2020.

                                               THE OFFICIAL COMMITTEE OF
                                               UNSECURED CREDITORS


                                               /e/ Bruce Doney
                                               By: Bruce Doney
                                               Its: Chairperson

/e/ Robert T. Kugler
Robert T. Kugler (#194116)
Edwin H. Caldie (#388930)
Brittany Michael (#397592)
STINSON, LLP
50 South Sixth Street, Suite 2600
Minneapolis, MN 55402
robert.kugler@stinson.com
ed.caldie@stinson.com
brittany.michael@stinson.com

Telephone: 612-335-1500
Facsimile: 612-335-1657

ATTORNEYS FOR THE
OFFICIAL COMMITTEE OF
UNSECURED CREDITORS FOR
THE DIOCESE OF NEW ULM




67511080 v12
Case 17-30601   Doc 360   Filed 03/06/20 Entered 03/06/20 11:30:27   Desc Main
                          Document      Page 53 of 53
